 

 

 

 

 

 

 

 

Case-9:-48-ev-80476-BB—Deeument 547-7—Enterec-on FLSD Deeket 06/01/2020—Paget+-ef55
SENSITIVE REASONS FOR DECISION
CO1N PTY LTD 41 MARCH 2016 SENSITIVE
AUDIENCE DATE CLASSIFICATION

te Australian Government
”“ Australian Taxation Olfice FILE REF: 1-678K9NF

 

 

Reasons for
decision

This paper explains the ATO’s reasons for decision for CO1N Pty
Ltd for the period 1 July 2012 to 30 June 2013

 

  

me For more information on this
decision, phone Arna Synnot
on (08) 7422 2364

 

 

 

 

 

SENSITIVE PAGE 1 OF 55

 

 

 

CONFIDENTIAL DEF_01617814
 

 

 

 

 

Case-9-18-ev-80476-BB—Decument 547-7—Enterec-on FLSD Deeket 06/01/2020—Page-2-6f 55
SENSITIVE REASONS FOR DECISION
Bir: ie)[- ke] mere) g) (<1 5) en cee 2
GIOSSALY ... cece eee eee eee eee E Eade aad dead aaa aaa aa aa eeeeneeee ee 3
Tali cele 0 [et (6) 9 ee ce 5
Summary Of OUr CECISION...........00 cece eee e sede ease tent tnt ttttntttttttttntttttintteteeneeeeeeeee ea 6
Relevant FACtS oo... cece eee eee eee EEE EEE EEE renee eee e eee b eee ee eee cgaaaeeeeeteeeeenaaae 10

IPICOPPOP AION ooo. c cece cee cce cece cece eee eee ee can eeeeee an eeeeeeeeeeeeaaneseeeedaeeecessaneeeeesaseeeeesineeeeneaes 10
Purported R&D activity... cece cc cece ee eee eee neces eee see eeeee sae eeee dae eseeesaeeeeeesaseeeeeeeaneeeeeaes 10
INCOME FAX FOLUT cece e eee eee rere EEE Eee erred eee treet tessa ae eeeeeeteeessaaaaeenneeeeeees 12
Retention of refund... cence cece eect eee nnn eee e eee ee ceed ener eeeeeessaadaeeeeeeteeeusaaaaeeeeeeeeeees 13
laaS transaction — purported CONtract...... cece cceeeeeeeeeeeeeeeeeeeeneeeeeneeeeeeeeeeeeeeeeeeeeess 13
laaS transaction — purported invoice and payMent........... cece cece cece eeeeeeeeeteeeeenenees 16
Substantiation of purported laaS Services ........ ccc eeeeceeeeteeeteteeeteteeeeeeeeeeeaaeeeeeeeeeeeeenees 23
WE Ko nee ene coer tect eet e eee etnneeeneceeeneseeeeeeeeeeees 27
Location of purported laaS SErviCes 0.0... cece cece cece ec ee tence eeeecenteeeeeeeeeeteeeeeteeeeeneess 28
DP PANG... ccc cece cece eee nee keen nee e Een EE EE EEE EE EEE LEE EEO HEE EEO AHA E; EEG GHS Ee EAA SHE EEA tEu Ga Seete dae EtAGnn ees 29
Professor RES 0.0.0... co.cc cece cece cece cece ec neeee ee ee cece ee cease cent eee e saad eneeeeceeeeeeasaacenteeteeseeeaaaaeceeteeeeees 30
Electronic evidence submitted by the taxpayer. o.oo... cecccccccneeecce cee eeeeeseeeeseeenaeeeeaes 37
010] akove! a) (<18) 10] 6 eee en 41
Our reasons for GECISION «0.0.0... e eee eee e eee eee deed e ttn net tntnettiteeeteteeeeeeeeeee ea 42
Issue 1: R&D tax offsets (WERK) ooo. c cee cece cece ence eee e eee nA GEE ee cee nee ces n dd bette edd etetee dan eeeeenaa 42
No R&D activitieS registered... ccc cece cence ceased eee teen e cette nee ees dna cette saa eeettenaneeeeeae 42
NO expenditure INCuUrred oo... ccc cec ccc ce cee eceee eee eeecee sae eeeeeeneeeeeseeeecessaeeeseesnneeeeesaaeeeeeeaes 43
R&D activities (if any) not conducted solely in Australia or an external Territory................ 48
Issue 2: R&D tax offsets (PANG) 0... ccc cece eee cece cence eee e eee e tern nee eee dee ees adenettedaaeeeeeeaeeeeeeae 49
No R&D activities registered... cee cece een cec cess ee eeeee sae eeeeee eae eeesaeeeeeesaseeeeeenaeeseeeaes 49
No expenditure inCurred oo... cece ccc ce cee cceee eee eeeeee sae eeeeeaaeeeseee ee seeesaeeeetesaseseeeeneeeeenaes 49
Notional deductions less than $20,000 0.000.000. c ccs ceceesee ea eeeeseaneeeeseaaeeteneieeeeseaaa 50
Issue 3: Foreign exchange OSS 20.0.0... cccccccc ccc eee ccc ee cee eee cece eeeeeee ee eeeeee sae eeesaeeeeeesaneeseeeaaneeeeeae 50
No obligation to pay foreign CUITENCY «0.2... ccc cece ce eccecee cee eeecee eee eeeee see eeeeesseeeeenaneeeeeaes 50
Forex loss (if any) incorrectly calculated... ccc cccce ce ccecee ee eeeeeeseeeseeesnseeeesaeeeeeeaes 51
Issue 4: Professor Rees deduction..........0. ccc cece cece eee tenee ee eee eee ee eee eeeeeeeesaaaeeeeeeeeeeeseaae 51
fold [oX=t-3k 0) aro) 6] Ce e)| a6 ence 51
No connection with assessable INCOME 0.0... cece ccc cee eneneeceeteeceeeseeaaeeeceeteeeeouaceeneeeeees 53
Issue 5: Assessable INCOMG...0.... co.cc cece cece eee enneeceeeeeceee ee nnneeceeeeeceee se enteeseeseseeaaaeceeteeeeeseseaaas 53
No assessable inCOME COLiVed oo... eee cece cece ee eeeneeceeteeceee ee eaneeceeeeesaaaaeceeteeteeseseaaaenceess 53
Assessable income (if any) calculated incorrectly... ceccccccceeccceeeeeeeseeesaeeeesnaeeeees 54
SENSITIVE PAGE 2 OF 55

 

 

 

CONFIDENTIAL DEF_01617815
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se-9-18-ev-80476-BB—_Becument5477Enterec-on FESB Deeket 060129020 Page 3-6f 55
SE SIT VE REASONS FOR DECISION
GLOSSARY
Words defined in this glossary shall have the meanings ascribed to them:
146m Bitcoin address 146MH689Kn1 yPqwWVzkZHa4EfhEyhYcTWML
153R Bitcoin address 153R6qY¥mjySgwaQpQjKv7pb2nEN5cg8RJq
168R Bitcoin address 168Rc6wJdL4chWhEUQwyywi4sHub6erf2s
1933 Bitcoin address 1933phfhK3ZgFQNLGSDXvqCn32k2buxY8a
19dQ Bitcoin address 19dQ2xfrK5GEUahG6Cv87XDRK7W6YFnGFx
1CXn Bitcoin address 1CXnCzV7838 1 AJQtxHYihF7kzoixtoncKE
1Jzz Bitcoin address 1JzzLXxuwn45S9HvBgAhkhWa3GhyG3zm64
iM7c Bitcoin address 1M7ccmVnWpvKa41RGf/H8wSéthy5Tt3bad
1IMyG Bitcoin address 1MyGwFAJjVIB5rGJa32M6Yh46cGirUta1 K
iPbX Bitcoin address 1PbXw8aP5PymdQUM29UyimhgnF ykutSp2W
1P57 Bitcoin address 1P5759ZaUX44MHEsiJgWckBMNAEJbGu7SY
iLXc Bitcoin address 1LXc28hWx1t8np5sCAb2EaNFqPwqJCuERD
2012-13 income year | The year ended 30 June 2013
2013-14 income year | The year ended 30 June 2014
ABN Australian Business Number
APNIC Asia-Pacific Network Information Centre
ASIC Australian Securities & Investments Commission
ATO Australian Taxation Office
AS Australian dollars
BTC Bitcoin
Commissioner the Commissioner of Taxation of the Commonweaith of Australia
CO1N COIN Pty Ltd
CO1N UK CO1N Ltd
Deuba Deuba Pty Lid
EA Professionals EA Professionals Pty Ltd

SENSITIVE PAGE 3 OF 55

 

 

CONFIDENTIAL

DEF_01617816
cn 0:10 _e.7, ON176_ RP
O-GV-o TO-D

q

95

 

 

Wow.

SENSITIVE

Va

REASONS FOR DECISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forex foreign exchange

GST Goods and Services Tax

Hotwire Hotwire Preemptive Intelligence Pty Ltd (subject to deed of
company arrangement)

laas Infrastructure as a Service

IRDA the Industry Research and Development Act 1986

ITAA the /ncome Tax Assessment Act 1997

Panama The Republic of Panama

Panopticrypt Panopticrypt Pty Ltd

PSO Particle swarm optimisation

R&D Research and Development

Seychelles Republic of Seychelles

SGI Silicon Graphics International

Strasan Strasan Pty Ltd

TAA the Taxation Administration Act 1953

Taxpayer CO1N Pty Ltd / Strasan Pty Ltd

UK The United Kingdom

US The United States of America

US$ US dollars

Wé&K W8&K Info Defense Research LLC

We the ATO

Wright International Wright International Investments Ltd

 

 

 

SENSITIVE

 

PAGE 4 OF 55

 

 

CONFIDENTIAL

DEF_01617817
 

C cn.O:19_ ey ON176 BPR Dactumant SAT 7 Entarad an ELCD Dackatnegin1tMmnrn Dann £ of 55
SOF LO-GV-OU LTS BP _Pecorrte rt 34+ t—t ESrherer corr Teoy PUCK c yore si cet Tages oT
SENSITIVE REASONS FOR DECISION

 

 

 

INTRODUCTION

1. An audit was undertaken to determine the taxable income of CO1N Pty Ltd (the
taxpayer)(CO1N) and its eligibility for a refundable tax offset in the year ended 30 June
2013 (2012-13 income year).

2. Set out below is our decision in relation to the tax issues which have been identified in the
course of the audit. Also set out below is:

2.1. a statement of the facts which we have relied upon in reaching our decision
2.2. a summary of your contentions and
2.3. an explanation of the reasons for our decision.

3. If you do not agree with our understanding of the facts or our interpretation of the law,

then you will be given the opportunity to object. The attached cover letter explains what
you need to do and what happens next.

 

SENSITIVE PAGE 5 OF 55

 

 

 

CONFIDENTIAL DEF_01617818
C cn 0:10 _ ey, On176 PR 11INN2N Dann 6 of 55
SIG IT LO-GV-OVULT ODD YY LeCVoS Tage oor
Ss

SENSITIVE REASONS FOR DECISION

 

 

 

 

SUMMARY OF OUR DECISION

ISSUE 1: R&D TAX OFFSETS (W&K)

4. Issue: |s the taxpayer entitled to an Research and Development (R&D) tax offset in the
2012-13 income year, under Division 355 of the /ncome Tax Assessment Act 1997 (ITAA
1997)', in respect of expenditure it purportedly incurred pursuant to a contract with W&K
Info Defense Research LLC (W&K)?

5. Decision: No.
No registered R&D activities

6. Ausindustry has made a finding that none of the activities registered by the taxpayer in its
2012-13 Ausindustry application were core or supporting R&D activities. The taxpayer is
therefore not entitled to claim notional R&D deductions.”

No expenditure incurred

7. Further, we do not consider the taxpayer to have incurred any expenditure pursuant to a
contract with W&K. Accordingly, the taxpayer would not have been entitled to a notional
deduction for the purpose of the R&D tax offset even if registered R&D activities had
been conducted. °

R&D activities (if any) not conducted solely in Australia or an external Territory

8. Further, we do not consider that any activities undertaken were conducted solely in
Australia or an external Territory. Accordingly, the taxpayer would not have been entitled
to a notional deduction for the purposes of the R&D tax offset even if it had incurred
expenditure on registered R&D activities.“

ISSUE 2: R&D TAX OFFSETS (PANG)

9. issue: |s the taxpayer entitled to an R&D tax offset in the 2012-13 income year, under
Division 355, in respect of expenditure purportedly incurred to Dr Ignatius Pang?

10. Decision: No.
No registered R&D activities

11. Ausindustry has made a finding that none of the activities registered by the taxpayer in its
2012-13 Ausindustry application were core or supporting R&D activities. The taxpayer is
therefore not entitled to claim notional R&D deductions.

No expenditure incurred

12. Further, we do not consider the taxpayer to have incurred any expenditure to Dr Pang.
Accordingly, the taxpayer would not have been entitled to a notional deduction for the
purpose of the R&D tax offset even if registered R&D activities had been conducted.

Notional deductions less than $20,000

13. Further, as no notional deduction is allowed relating to the purported W&K expenditure,
the taxpayer’s notional deductions for the 2012-13 income year would be considered to

 

"All legislative references in this paper are to the Income Tax Assessment Act 1997 (ITAA) unless otherwise
indicated.

2 Subparagraph 355-205(1)(a)(i) and subsection 355-705(1)

° Paragraph 355-100(1)(a) and subsection 355-205(1)

* Paragraphs 355-100(1)(a), 355-205(1)(a) and 355-210(1\(a)

 

SENSITIVE PAGE 6 OF 55

 

 

 

CONFIDENTIAL DEF_01617819
C cn 0:10 _ ey, On176 PR 11INN2N Dann 7 of 55
SIG IT LO-GV-OVULT ODD YY Levees Tage Tor
Ss

SENSITIVE REASONS FOR DECISION

 

 

 

 

be less than $20,000. As such, that expenditure would not give rise to an R&D tax offset,
even if registered R&D activities had been conducted, as it was not incurred to a research
service provider.°

ISSUE 3: FOREIGN EXCHANGE LOSS

14. Issue: |s the taxpayer entitled to a deduction for a foreign exchange (forex) realisation
loss of $404,204 in the 2012-13 income year in respect of a purported obligation to pay
foreign currency to W&K?

15. Decision: No.
No obligation to pay foreign currency

16. Wedo not consider that the purported agreement with W&K gave rise to any obligation to
pay foreign currency for the purposes of the forex provisions.° Accordingly, the purported
agreement did not give rise to any forex realisation loss.

Forex loss (if any) incorrectly calculated

17. Further, or in the alternative, if the taxpayer did have an obligation to pay foreign currency
to W&K, its deductible loss was $6,053.

ISSUE 4: PROFESSOR REES DEDUCTION

18. Issue: |s the taxpayer entitled to a general deduction’ of $2,066,392 in the 2012-13
income year in respect of a loss or outgoing purportedly incurred in respect of an
acquisition from Professor Rees?

19. Decision: No.
No loss or outgoing

20. Wedo not consider the taxpayer to have incurred a loss or outgoing in respect of any
such acquisition. Accordingly, the taxpayer is not entitled to any general deduction.

No connection to assessable income

21. Further, or in the alternative, if Professor Rees did provide the invoiced items and
payment was made, any such payment was not incurred in gaining or producing
assessable income, nor was it necessarily incurred in carrying on a business to gain or
produce assessable income. Accordingly, the taxpayer is not entitled to any general
deduction.

ISSUE 5: ASSESSABLE INCOME

22. Issue: Did the taxpayer derive assessable income? of $2,962,399 in the 2012-13 income
year in respect of a purported supply to Hotwire Preemptive Intelligence Pty Ltd (subject
to deed of company arrangement) (‘Hotwire’) related to the purported acquisition from
Professor Rees?

23. Decision: No.

 

> Item 1 of Subsection 355-105(2)
° Section 775-55

’ Subsection 8-1(1)

® Section 6-5

 

SENSITIVE PAGE 7 OF 55

 

 

 

CONFIDENTIAL DEF_01617820
C cn 0:10 _ ey, On176 PR
SIG IT LO-GV-OVULT ODD YY

SENSITIVE REASONS FOR DECISION

LOX Dann 2 of 55
7 Page-o oT

 

 

 

 

No assessable income derived

24. Wedonot consider the subject matter of the purported sale to Hotwire, materials from
Professor Rees, were acquired or existed. Accordingly, any amount received by the
taxpayer did not have the character of ordinary income.

Assessable income (if any) incorrectly calculated

25. Further, or in the alternative, if the taxpayer did provide a license or services unrelated to
any purported acquisition from Professor Rees to Hotwire and Hotwire paid the taxpayer,
we consider the taxpayer derived income of $3,205,820. This will be reduced by 1/11" if
the sale is found to be a taxable supply.

OTHER CONSIDERATIONS
Part IVA

26. Part IVA of the Income Tax Assessment Act 1936 contains a general anti-avoidance rule
that applies to schemes undertaken for the sole or dominant purpose of obtaining a tax
benefit. Where Part IVA applies to a scheme, the Commissioner may make a
determination cancelling any tax benefits obtained in connection with that scheme.

27. This decision does not consider whether Part IVA would apply in the event that the
taxpayer was entitled to the tax offsets or deductions summarised above; or whether, if it
did, the Commissioner would make a determination which had the effect of cancelling the
applicable tax benefit.

28. However, the Commissioner may give subsequent consideration to whether one or more
of the schemes considered in this paper give rise to a tax benefit which should be
cancelled under Part IVA.

Purported R&D expenditure carried forward

29. This decision does not consider the tax implications of the $850,000 of R&D expenditure
the taxpayer claims to have incurred to associates and carried forward to later years.
However, the Commissioner may give subsequent consideration to whether this
purported expenditure gives rise to a notional deduction for the purposes of the R&D tax
offset.

Other transactions

30. This decision does not consider the correctness of other purported income and
deductions reported by the taxpayer. However, the Commissioner may give subsequent
consideration to whether the taxpayer’s other income and deductions have been reported
correcily.

Penalties and interest

31. This decision does not consider the application of any penalties or shortfall interest. A
position paper setting out our view of the application of penalties and interest will be
provided separately.

SUMMARY OF ADJUSTMENTS

32. The following table displays the tax adjustment we will make in relation to the taxpayer for
the 2012-13 income year:

 

SENSITIVE PAGE 8 OF 55

 

 

 

CONFIDENTIAL DEF_01617821
 

C cn.O:19_ ey SOA176 BPR Dactumant 5AT77 Entarad an ELON Dackatneglin1tMmnrn Dann Oo of 55
SOF LO-GV-OU LTS BP _Pecorrte rt 34+ t—t ESrherer corr Teoy PUCKec yore ai cet Tages oT
SE SIT VE REASONS FOR DECISION

 

 

 

iii

 

 

 

 

 

 

 

Taxable income 476,077.00 0
Tax on taxable income 142,823.10 0
Refundable tax offsets 2,222,252.10 0
Amount payable (+) / refundable (-) (2,079,429.00) 0
Tax shortfall 2,079,429.00

 

 

33. in order to give effect to this adjustment, we propose to issue a notice of amended
assessment reducing taxable income to nil, and a notice® specifying that the taxpayer is
not entitled to any tax offset refunds for the 2012-13 income year. The taxpayer will be
entitled to object to the amended assessment and notice in accordance with Part IVC of
the Taxation Administration Act 1953 (TAA). '°

 

° income Tax (Transitional Provisions) Act 1997 (TPA) subdivision 67-L
'° TPA Section 67-135

 

 

SENSITIVE PAGE 9 OF 55

 

 

CONFIDENTIAL DEF_01617822
Case-9: 42020—Page4+0-ef 55

 

 

 

 

RELEVANT FACTS

Incorporation

34. Strasan Pty Ltd (Strasan) (the taxpayer) was registered with the Australian Securities &
investments Commission (ASIC) on 21 July 2011. Dr Craig Wright and Mr Muhammad
Shoaib Yousuf were appointed directors. '' At incorporation, 2,000 shares were issued as
follows:

34.1. 500 to Panopticrypt Pty Ltd (Panopticrypt) beneficially
34.2. 500 to an entity controlled by Mr Yousuf.

34.3. 500 each to two other unrelated entities - EA Professionals Pty Ltd (EA
Professionals) and Deuba Pty Ltd (Deuba).

35. The taxpayer’s share register and ASIC show that shares held by EA Professionals and
Deuba were cancelled on 6 March 2014 (effective 3 March 2014) as the result of a
buyback and forfeiture respectively. * The taxpayer advises that EA Professionals was
deregistered on 15 May 2013 and Deuba’s shares were bought back in 2012."* The
taxpayer advises that they did not update ASIC at the time as the then secretary was
withholding records. ‘*

36. At the relevant time, the shares in Panopticrypt were owned by Dr Wright and his current
spouse, Ms Ramona Watts, in a 29:71 ratio.’ Dr Wright and Ms Watts were its
directors. "°

37. The taxpayer advises that on 1 July 2013 Ms Uyen Nguyen was appointed as a director
of, and issued 18,000 shares in, the taxpayer. '’ At 23 June 2015, Ms Nguyen advised
she still held a financial interest in the taxpayer, albeit indirectly. '®

38. On 25 February 2014, the taxpayer changed its name to CO1N Pty Ltd (CO1N) with effect
from 15 February 2014."

Purported R&D activity

39. On 7 October 2013, the taxpayer applied to register a project named ‘Sukuriputo okane’
under section 27A of the Industry Research and Development Act 1986 (IRDA) for 2012-
13.7° The project is described as a software library for financial cryptography including a
prototype server and high-level client API able to process Bitcoin transactions and
markets. The three core activities are described in the Ausindustry application as
follows:

 

" ASIC form 201 for Strasan Pty Ltd lodged 241 July 2011 (1E7590526) [C1]

" CO1n Pty Lid register of members [C6]; ASIC form 484 for CO1n lodged 6 March 2014 (7E5887792) [C2]; ASIC
form 484 lodged 6 March 2014 (7E5887818) [C3]

8 CO1N Pty Ltd Register of members [C6]; Response to ATO from Ramona Watts received on 16 March 2015 page
13 (undated) [C56]; ASIC form 484 for CO1N Pty Ltd (7E5887818) [C3]

* Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

8 Panopticrypt Pty Ltd Register of members [C11]

6 ASIC organisation extract Panopticrypt Pty Ltd, viewed 10 June 2015 [C12]

7 COtn Pty Ltd register of members [C6]; ASIC form 484 lodged 25 October 2013 (7E5601347) [C97]; ASIC form
484 lodged 25 October 2013 (7E5601224) [C98]

'8 Record of conversation with Uyen Nguyen on 23 June 2015 [H30]

'° ASIC form 205A for Strasan Pty Ltd lodged 25 February 2015 (7E5861347) [C5]

*° R&D Tax Incentive Application: Registration of R&D Activities for Strasan Pty Ltd submitted 7 October 2013 [C13]
” Strasan AusIndustry 2012-13, Additional information provided on 7 October 2014, Ausindustry registration dated
25 November 2013 [C14]

 

SENSITIVE PAGE 10 OF 55

 

 

 

CONFIDENTIAL DEF_01617823
Cage-9-

 

 

LOIN Danan 114 55
TOIL Page tio

 

 

40.

41.

42.

43.

44.
45.

46.

39.1. | Scriptable money: exploring ways to program a distributed contract using Bitcoin
to form agreements with people via the blockchain

39.2. ‘BTC’ agents: exploring currency agents
39.3. Transaction signing: no information is provided about this activity.

Much of the Ausindustry application is taken from internet sources, without
acknowledgement. An annotated version of the application showing these sources is
provided as Appendix 1.

The taxpayer provided additional information to Ausindustry on 7 October 2013. Much of
this information is taken from internet sources, without acknowledgement. An annotated
version of the application showing these sources is provided as Appendix 2.

On 20 October 2014, the taxpayer provided to the ATO ‘examples of the R&D activities
conducted in Australia using the overseas cloud servers to run particle swarm
optimisation (PSO) techniques on the Bitcoin Blockchain’.”* Much of this information is
taken, unacknowledged, from an internet source.”* A version of the information

highlighting the information taken from this source is provided at Appendix 3.

The taxpayer acknowledges the use of public sources and considers it appropriate as it
never suggested they discovered the problems identified in the materials. It contends its
research is not taken from internet sources.“

On 25 November 2013, Ausindustry registered the activities for 2012-13.”°

The ATO visited the taxpayer's premises in March and April 2015 and requested written
information from the taxpayer to obtain evidence that the activities as registered had been
conducted in the relevant financial years and that the expenditure claimed as notional
deductions had the requisite nexus to the registered activities. As a result of our
investigations, the ATO requested that Ausindustry examine the taxpayer’s registration
for 2012-13 and that AusIndustry make a finding as to the eligibility of the activities.

On 19 February 2016, Ausindustry made a finding under section 27J of the IRDA that
none of the activities registered by the taxpayer in its 2012-13 Ausindusiry application
met the requirements of a core or supporting R&D activity.2° Ausindustry found that:

46.1. In relation to activity 1.1 (Core — Scriptable Money), the taxpayer had not
provided any evidence that activities were conducted in 2012-13 to program
contracts and had not demonstrated that any experimental activities were
necessary to resolve a scientific or technical hypothesis.

46.2. In relation to activity 1.2 (Core —- BTC Agents), the taxpayer had stated that the
focus of the activity had been on the assembly of a supercomputer platform.
That is, the taxpayer admitted that Activity 1.2 registered in 2012-13 around
currency agents was not conducted. The taxpayer had not demonstrated that
any experimental activities were necessary to resolve a scientific or technical
hypothesis.

 

2 Appendix L5 to letter from KPMG to ATO dated 20 October 2014 [C16]
3 James McCaffrey: Artificial Intelligence — Particle Swarm Optimisation, August 2011,
https: //msdn.microsoft.com/en-us/magazine/hh335067 aspx

 

** Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

*° Strasan Pty Ltd AusIindustry registration for 2012-13 dated 25 November 2013 [C15]

*® Certificate for finding under section 27J of the IRDA reference number RFO0068 dated 19 February 2016 issued to
COIN Pty Ltd [C131]

 

 

SENSITIVE PAGE 11 OF 55

 

 

CONFIDENTIAL

DEF_01617824
 

 

 

 

C NA:10 7, ON1T7E RR Documant&bAz7 7 Entarnad nn ELON Dacknati Ne/jntri2n2n Dann12 4 55
as YS fe LS USL ry Et LYUICOUTITCTTIU "rT t PMTCT UU OTT T Owe EYUOUUNOT VVC LoVe T Uuge Lo WV
SENSITIVE REASONS FOR DECISION
46.3. In relation to activity 1.3 (Core — Transaction Signing), the taxpayer had not

provided any evidence that activities were conducted in 2012-13 to solve issues
around the signing of bitcoin transactions and the taxpayer had not
demonstrated that any experimental activities were necessary to resolve a
scientific or technical hypothesis.

46.4. In relation to activity 1.2.1 (Supporting — Coding test site), as the taxpayer had
not demonstrated any core activities, this activity could not be a supporting
activity and the taxpayer had stated that the focus of this activity had been on the
assembly of a supercomputer platform, that is, the taxpayer admitted that Activity
1.2.1 registered in 2012-13 around APIs was not conducted. The taxpayer had
also not provided any evidence that activities were conducted and had not
demonstrated that the establishment of the supercomputing platform had any
direct, close and relatively immediate relationship to any registered core R&D
activities.

Income tax return

47. On 20 June 2014, the taxpayer’s 2012-13 income tax return claiming notional deductions
of $4,938,338 and a refundable R&D tax offset of $2,222,252.10 was lodged by KPMG.?’
The notional deductions were made up of $4,933,338 of expenditure relating to an
Infrastructure as a Service (laaS) contract used to operate a Silicon Graphics
International (SGI) based supercomputer referred to as ‘CO1N’, and $5,000 of
expenditure to a third-party contractor, Dr Ignatius Pang. laaS is defined as:

The capability provided to the consumer is to provision processing, storage, networks, and
other fundamental computing resources where the consumer is able to deploy and run
arbitrary software, which can include operating systems and applications. The consumer
does not manage or control the underlying cloud infrastructure but has control over
operating systems, storage, and deployed applications; and possibly limited control of select
networking components (e.g., host firewalls). 8

48. The taxpayer also claimed a deduction of $2,066,392.17*° for materials and assistance
acquired from Professor David Rees, an academic based in the United Kingdom (UK).

49. The taxpayer has returned assessable income of $2,962,399°° pursuant to a sale to
Hotwire based on a contract value of $3,205,820. The taxpayer contends that it provided
the Professor Rees material, a statistical algorithmic library, a project plan and a budget
to Hotwire.*"

50. A further $850,000 of notional deductions claimed to have been incurred to associates in
the current and prior years have been carried forward on the basis they had not been
paid. °

 

7 CO1N Pty Ltd 2013 Income Tax Return and R&D Schedule [C65]

28 Department of Finance, Australian Government Cloud Computing Policy, October 2014,

nito /Avww finance gov au/stes/delaul/iies/australian-coverrment-cloud-computing-policy-3 pdf [C120]

“ Represented by the expense of $2,258,534 in the taxpayer's financial statements less an addition in the tax
reconciliation of $192,142 for a purported error in the taxpayer's financial statements; Letter from KPMG to Craig
Wright dated 16 February 2015 [C64], CO1N 2012-2013 Tax Reconciliation [C63]

80 Represented by the income of $3,205,820 in the taxpayer's financial statements less a subtraction item in the tax
reconciliation of $243,421 for a purported error in the taxpayer's financial statements; Letter from KPMG to Craig
Wright dated 16 February 2015 [C64]; CO1N 2012-2013 Tax Reconciliation [C63]

“1 Email from John Chesher to Brigid Kinloch dated 18 February 2014 [H14]

= COIN Pty Ltd 2013 Income Tax Return and R&D Schedule [C65]

 

SENSITIVE PAGE 12 OF 55

 

 

 

CONFIDENTIAL DEF_01617825
Case-9: 42020—Page4+3-ef 55

 

 

 

 

Retention of refund

51. On 14 July 2014, we sent a letter notifying the taxpayer that we were retaining its refund
in accordance with section 8AAZLGA of the TAA. The letter was sent to CO1N Pty Ltd c/-
KPMG PO Box 558, Gordon, New South Wales 2072.°°

52. On4 February 2015, the taxpayer advised that they had not been notified that its refund
had been held.*4

53. On 4 February 2015, a copy of the letter was provided to the taxpayer.*° Note two copies
were provided, one addressed to the taxpayer’s Gordon address, and one addressed to
‘C/ KPMG, Level 5, 32 Dethi Rd, North Ryde New South Wales 2113’. Notes on ATO
systems show that two letters were created, but only the one addressed to the Gordon
address was sent.

54. On 19 February 2015, we confirmed to the taxpayer that the letter issued on 14 July 2014
had been sent to the Gordon address.*°

laaS transaction — purported contract

55. The taxpayer advised that Dr Wright, for the taxpayer, and Mr Dave Kleiman, for W&K,
began negotiating for W&K to provide laaS services in March 2012. W&K is a company
incorporated and based in the State of Florida in the United States of America (US). The
taxpayer advised that W&K had contacts in the Republic of Panama (Panama) that could
provide better and cheaper services than other providers.*’ The taxpayer’s desire to
acquire the services are ostensibly supported by board meeting notes from a meeting
between Dr Wright, Ms Watts and Mr Yousuf (and Mr Sanjeev Bhola who is listed as both
present and not present) dated 5 June 2012.*°

56. The taxpayer purported to enter into a contract with W&K titled ‘statement of work’ for the
provision of laaS services over a 12 month period. The statement of work is dated 30
June 2012, and appears to have been digitally signed by Dr Wright and Mr Kleiman on 2
July 2012.°° Refer to comments at 174 to 194 regarding electronic communications
below.

57. The statement of work appears to have been adapted from a US government laaS tender
document obtained from the internet.“° A highlighted version of the statement of work

showing where the text matches the tender document is provided at Appendix 4. The

taxpayer acknowledges that the tender document was used as a precedent and does not

consider this inappropriate. *"

58. The taxpayer advised that the purported contract was signed electronically and has
provided the electronic signature. However, the purported appendices and ‘HPC Work

 

8s , Letter from ATO to CO1N PL dated 14 July 2014 [C60]

“ Email from Andrew Sommer to Arna Synnot dated 4 February 2015 with subject ‘RE: Wright and related entities’
C61]
¢ Email from Arna Synnot to Andrew Sommer dated 4 February 2015 with subject ‘RE: Wright and related entities’
C61]
% , Letter from ATO to CO1N PL, Intergyrz PL and Zuhl PL dated 19 February 2015 [C62]

‘ Letter from KPMG to ATO dated 20 October 2014 Response to question 11, page 21 [C52]

® Board meeting notes for Strasan Pty Ltd dated 5 June 2012 (unsigned) [C23]
°° Statement of Work between Strasan Pty Ltd and W&K Info Defense Research LLC dated 30 June 2012, including
certificate [C24]

° UWS Government laaS solicitation htto:/Avebcache.googleusercontent.com/search?
g= =cache._ cO38yREBo4J: hitos:/Avww.dsaadvantage. gov/images/products/elib/pdf_files/iaasrig.pdf+&cd=8&hl=en&ct

 

 

7 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: COiN Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

 

SENSITIVE PAGE 13 OF 55

 

 

 

CONFIDENTIAL DEF_01617826
 

Case-9 aget4 ef 55

 

 

 

Schedule’ are not included in the electronically signed document.” Further, the purported

appendices do not have the same writing style, * lettering system, font or footer as the
statement of work. The taxpayer states that the appendices were created for the specific
purpose of addressing issues that arose in correspondence following the initial drafting of
the statement of work. The taxpayer has not advised when the appendices were drafted
or agreed upon.*

59. The statement of work states that W&K, via ‘\W&K Panama’, will provide Strasan with
cloud storage services, virtual machines and cloud web hosting as needed for 12 months.
No identifiers or addresses for W&K Panama are provided and the taxpayer advises they
have no knowledge of this entity. ©

60. The statement of work includes detailed descriptions of the technical specifications and
different ‘bundles’ available, but no terms relating to pricing or quantity (in terms of the
amount of storage, RAM or disk space of virtual machines or data bandwidth allowed).
The taxpayer contends the contract involved an agreed price for the supply of a system,
such that this part of the statement of work was not relevant. *’

61. The statement of work provides that the service is for a ‘fixed fee for the provision of
systems over a 12 month period’.*® However, an appendix titled ‘CO1N Pricing’, states
that ‘Cost base will be calculated as... RPeak 4.50 USD /GFlop’.*® At the time the
contract was purportedly executed, the taxpayer’s name was Strasan Pty Ltd. The
taxpayer contends that the name of the supercomputer was ‘CO1N’ and that this is
evidenced by its entry in the Top 500 list.°° However, CO1N’s first entry in the Top 500 list
was not until November 2014.°"

62. A separate document titled ‘Server HPC Schedule’ is not referenced in the statement of
work.*? The document provides a breakdown of the cost of the provision of 1024 virtual
computers, 100,000 GB of SSD storage, 100,000,000 GB of storage and 50,000,000 GB
of snapshot storage and a monthly cost of $431,250. The taxpayer contends that this
document was used to determine the invoiced amount of US$5,175,000* and that it
represents Appendix C to the statement of work.** However, Appendix C appears to be
the document titled ‘CO1N Pricing’.

63. With respect to payment, the statement of work provides that funds for the service ‘are to
be held at and paid’ through Liberty Reserve SA of San Jose, Costa Rica.” Liberty
Reserve was an unlicensed financial transaction company based in Costa Rica that did

 

“? Statement of Work between Strasan Pty Ltd and W&K Info Defense Research LLC dated 30 June 2012, including
certificate [C24]

* Unlike the Statement of Work, the purported Appendices contain numerous typographical, spelling and
grammatical errors.

The Statement of Work contains a ‘List of Attachments’ which includes ‘Appendix A’, ‘Appendix B’, ‘Appendix C’
etc; refer Statement of Work between Strasan Pty Ltd and W&K Info Defense Research LLC dated 30 June 2012 at
23 [C24]

“© Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: COiN Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

“6 , Letter from KPMG to ATO dated 20 October 2014, question 5 response (page 14) [C52]

“7 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

® ‘Statement of Work’ between Strasan Pty Ltd and W8&K Info Defense Research LLC, clause 6 [C24]

«, Appendices to ‘Statement of Work’ between Strasan Pty Ltd and W&K Info Defense Research LLC [C26]

°° Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: COiN Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]
°' CO1N Top 500 record http://top500.org/site/50559 [C106]

° Server HPC Schedule [C27]

° Letter from KPMG to ATO dated 13 August 2014 at page 22, paragraph (g) [C52]

>. Appendix 1 to a letter from Clayion Utz to Michael Cranston dated 26 May 2015, paragraph 23 [C57]

° Statement of Work’, clause 6 [C24]

 

SENSITIVE PAGE 14 OF 55

 

 

 

CONFIDENTIAL DEF_01617827
Cas

 

 

 

 

not observe ‘know your client’ procedures and was shut down by the US Government in
May 2013.

64. The statement of work does not contain any provisions for, or reference to, security for
payment. However, a purported appendix titled ‘Contractor Team Arrangements (URL)’
provides that ‘all details will be conducted using a suitable timestamp system to be
decided by the parties on or before the final payment and movement of funds form
escrow’.°° Further, a purported appendix titled ‘Commercial Terms and Conditions’
provides that ‘[flailure to pay by the due date will invoke the irrevocable retention of the
Bitcoin wallet’, and that ‘transfer of this wallet will not count as full satisfaction of the
contract unless the sale value of such exceeds the amount owed’.*’ There is no reference
to any ‘escrow’, ‘due date’ or ‘Bitcoin wallet’ elsewhere in the documentation. The
taxpayer has subsequently advised that Bitcoin address 1933 was to be held in escrow
until payment. °°

65. On 18 December 2014 the taxpayer advised that the escrow arrangement for the Bitcoin
held for the security of the payment obligation was ‘built into the blockchain’, hence no
escrow provider was used. °°

66. On 26 May 2015, the taxpayer provided screenshots of purported Bitmessages indicating
that Bitcoin address 1933 was transferred via Fedex, indicating that a paper wallet may
have been used in the escrow arrangement and physically transferred between the
parties.°° Refer to comments at 174 to 194 regarding electronic communications below.
The taxpayer contends this paper wallet was held by W&K as security until payment was
made and could only be accessed once Dr Wright provided a passphrase and parts of
the key were combined.®

67. The taxpayer advises that W&K obtained the services from Signia, trading as ‘High
Secured’. High Secured is a company located in the Panama, specialising in offshore
data hosting, merchant accounts and legal services. It is not owned, controlled by, or
otherwise associated with Dr Wright.

68. The taxpayer has provided screenshots of purported Bitmessages between Dr Wright
and Mr Kleiman and Dr Wright and High Secured to support this®’, as well as a printout of
an email purportedly from Devian Rockwell at High Secured confirming High Secured
received US$5 million via Liberty Reserve from Mr Kleiman for the provision of the
purported CO1N supercomputer.® Refer to comments at 174 to 194 regarding electronic
communications below.

69. A purported appendix titled ‘Security Requirements’ references a director of ‘Signia Corp.
Panama (783956) as a potential manager of systems access.°* However, there was no
such Panamanian company in existence at the time the contract was purportedly

 

°° Appendices to ‘Statement of Work’ between Strasan Pty Lid and W&K Info Defense Research LLC, ‘Contractor
Jeam Arrangements (URL), [C26]

°7 Appendices to ‘Statement of Work’ between Strasan Pty Ltd and W&K Info Defense Research LLC, ‘Commercial
Terms and Conditions’, [C26]
°8 . Letter from KPMG to ATO dated 20 October 2014, question 15 response (page 22) [C52]

> Annexure 1 to letter from Clayton Utz to ATO dated 18 December 2014, response to question 5 (page 2) [C53]

© Various Bitmessages, emails and texts between Dr Wright and Dave Kleiman, Uyen Nguyen and High Secured
C31]
i Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

° Various Bitmessages, emails and texts between Dr Wright and Dave Kleiman, Uyen Nguyen and High Secured
C31]
i Annexure C (High Secured correspondence) of email from Robyn Thomas to Arna Synnot dated 27 November
2015 with subject ‘RE: CO1N Pty Ltd — 2013 position paper [DLM=Sensitive] [C107]

4 Appendices to ‘Statement of Work’ between Strasan Pty Ltd and W&K Info Defense Research LLC, ‘Security
Requirements’, [C26]

 

 

SENSITIVE PAGE 15 OF 55

 

 

CONFIDENTIAL

55

DEF_01617828
Case-9 6-6f 55

 

 

 

 

executed. A company named ‘Signia Enterprises Corp’ was registered with that company
number four months later, on 17 October 2012.

70. On26 May 2015, the taxpayer advised that the contract was ‘a mixture of written terms
(the statement of work) and oral terms’.

71. ‘C Wright’ is listed as W&K’s representative under the contract, which further states that
he ‘shail act as a central point of contact with Strassan [sic] ... (and) have full authority to
act for W&K in all contractual matters’.°’ The taxpayer contends that W&K authorised Dr
Wright to negotiate with High Secured in relation to the supercomputer in terms of the
requirements and specifications, but excluding price.©

laaS transaction — purported invoice and payment

72. The taxpayer has provided a purported invoice issued by W&K dated 30 June 2012 for 12
months of laaS services for a total of US$5,175,000 and states payment was to be made
by assigning rights to Bitcoin on 15 January 2013. The taxpayer advises that
negotiating a fixed price per month provided better value and payment would be made in
January as the taxpayer needed W&K to acquire the systems to conduct its R&D before it
could make full use of the services.”

73. The taxpayer advises that due to volatility in the price of Bitcoin, the parties renegotiated
the payment terms such that payment would be made in US dollars.”

74. The taxpayer contends that it paid the amount of the purported invoice in the 2012-13
income year.

Purported Liberty Reserve transfer

75. To evidence the purported payment to W&K, the taxpayer has provided a purported
screenshot of the Transaction History screen of a Liberty Reserve account called ‘Craig
Wright R&D Trust’ showing a payment equal to US$5,175,000 was made to W&K on 6
January 2013.” The screenshot differs from other publicly available screenshots of
Liberty Reserve Transaction History screens around the same time in terms of graphics,
layout, text, font and colour.

76. On21 November 2014, we requested documents evidencing the establishment of the
Liberty Reserve account and the transfer of funds into the Liberty Reserve account from a
currency exchange service. In its response on 16 December 2014, the taxpayer did not
provide any documentation to evidence the establishment of the account or the transfer

 

6 Registro Publico De Panama search results for Signia Enterprises Corp. (company number 783956) undertaken
on 19 January 2015 [C30]
86 g7 Hppendix 3 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015 [C45]

” Statement of Work between Strasan Pty Ltd and W8&K Info Defense Research LLC including certificate page 20
C24]
¢ Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

° Invoice issued by W&K Info Defence Research LLC to Strasan Pty Ltd dated 30 July 2012 [C25]

‘* Appendix 1 to a letter from Clayion Utz to Michael Cranston dated 26 May 2015, paragraph 23 [C57]

" Letter from KPMG to ATO dated 20 October 2014, question 15 response (page 25) [C52]
re Liberty Reserve screenshot: 'Craig Wright R&D Trust’ [C34]
’S hitp-//1_.bp. blogspot. convy-DEmhWjCa1 Gs/UYJICCIDQII/AAAAAAAAANA/cK_fIKXR7Wa/s1600/Liberty+Reserve
+%E2%80%93+largest+ payment+ processort+and+moneyttransfer+system.+Liberty+Reserve+servestmillionstsinc
e+2002+++TransactiontHistery.png [C108], http://4. bp blogspot. com/-qaScdzpd4xl/UVESiICwHOcl /AAAAAAAAHVo/
ATaCFobiBZY/s1600/Liberty+Reserve. JPG [C109], hitps:/Awww.points2shop.com/testimonials images/
free_free 0 O07 by liberty reserve 3830306 3520.jog [C110], hitp://3.bp.blogspot.com/-zp/vevoxOv0/
UYzvOPFSR-/AAAAAAAAAIO/NRIEKISIEZA/s 1600/_iberty+Reservet E2%80%93+largest+payment+
processor+and+moneyttransfert+system.+Liberty+Reservetserves+millionst+since+2002+-+ Transactiont+
History. htm 20130510175305.png [C111], http/Avww.forexpeacearmy.cony/community/attachments/liberty-reserve-
scamming-its-client-4-jpg.8582/ [C112]

 

 

 

 

 

 

 

 

 

 

 

SENSITIVE PAGE 16 OF 55

 

 

 

CONFIDENTIAL DEF_01617829
Cage-9-

 

LOIN Danan 174 55
TOIL Page sto

 

 

 

of funds to the Liberty Reserve account.”

was a Bitcoin exchange.”

The taxpayer contends that Liberty Reserve

77. The taxpayer's accounting records record the payment as having been made on 14
January 2013. They also show a foreign exchange loss of $404,280.93 was generated
from the difference between the A$/US$ exchange rate at the time of the invoice and the
time of payment.”

78. The taxpayer contends the A$/US$ rates at 30 July 2012 and the date of payment were
$1.04869 and $0.969281 respectively. ”

79. The actual A$/US$ rates at 30 July 2012 and 6 January 2013 were $0.953301991 and
$0.9544717.*

80. The taxpayer advises that the calculation was made and submitted by KPMG and they
consider it to be reliable.”

81. The advice provided by KPMG to the taxpayer, provided to the ATO on 20 February
2015, states that the taxpayer’s 2012-13 income tax return was prepared using
information taken from the taxpayer's accounting system and that KPMG has relied on
those accounts and not sought to audit or independently review the balances provided for
the preparation of the return. KPMG do not state in their advice that they have
undertaken the calculations to determine the foreign exchange loss amount, rather they
appear to have accepted the amount recorded in the taxpayer’s accounts of over
$400,000 on face value. °°

82. The taxpayer has provided purported screenshots of Bitmessages, blogs, emails and text
messages that ostensibly confirm the payment was received by W&K in Liberty Reserves
and that W&K paid High Secured $5 million in Liberty Reserves to provide the services. *'
Refer to the comments at 174 to 194 regarding electronic communications below.

Purported arrangement with CO1N UK

83. The taxpayer contends that it paid the amount of the purported laaS invoice in
accordance with an arrangement with UK company, CO1N Ltd (CO1N UK) (previously
called Design by Human Ltd and Moving Forward in Business Ltd). The taxpayer has
provided the following explanations regarding this purported payment and contends they
are consistent.

83.1. On13 August 2014, the taxpayer advised that CO1N UK, acting in its capacity as
trustee of the Craig Wright R&D Trust, funded the taxpayer with equity. COIN UK
paid share subscription proceeds direct to W&K in settlement of the invoice.

 

4 Annexure 1 to letter from Clayton Utz dated 18 December 2014, question 10 and response to question 10 (page
3) [C53]

7 A nekure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: COiN Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

”® CO1N Pty Ltd Xero ‘Realised Gains and Losses’ — Accounts Payable (United States Dollar) report from 1 July
2012 to 30 June 2013 [C70]

7 COIN Pty Ltd Xero ‘Realised Gains and Losses’ — Accounts Payable (United States Dollar) report from 1 July
2012 to 30 June 2013 [C70]

”8 www.xe.com [C122]

’° Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

8° | etter from KPMG to CO1N Pty Lid dated 18 June 2014, Appendix B (pages 12 and 13) [C102]

®" Various Bitmessages, emails and texts between Dr Wright and Dave Kleiman, Uyen Nguyen and High Secured
[C31]; Purported email correspondence with High Secured (Appendix C to email from Robyn Thomas to Arna Synnot
in response to CO1N position paper) [HS39]

 

SENSITIVE PAGE 17 OF 55

 

 

 

CONFIDENTIAL DEF_01617830
Cage-9-

 

11INNXAN D»anpqn 10 40 55
LIZULS— Tago to-7

 

 

 

CO1N UK transferred funds to W&K using a Liberty Reserve account in the name
of Craig Wright R&D Trust.”

83.2. On 20 October 2014, the taxpayer indicated that shares in the taxpayer were
issued to CO1N UK in its personal capacity, rather than in its capacity as trustee,
that COiN UK made the payment by transferring value from its share
capitalisation and held that value as trustee of the Craig Wright R&D Trust as a
payment mechanism. *

83.3. On 16 December 2014, the taxpayer indicated that COiN UK agreed to make an
equity contribution to the taxpayer and CO1N UK provided property (known as
Liberty Dollars) to the value of US$5,175,000 to Dr Wright on behalf of the
taxpayer and that the taxpayer directed Dr Wright to convert the property to US
dollars and pay the US dollar amount to W&K. ** The taxpayer declined to
provide CO1N Uk’s financial statements, despite an entity related to Dr Wright
being a director of CO1N UK.

83.4. in correspondence received on 20 February 2015, the taxpayer indicated that a
further, unnamed ‘trust’ transferred $5,270,895.98 in Liberty Dollars to Dr
Wright's trust account under loan. The taxpayer stated that Dr Wright used
$5,175,000 of this amount to pay W&K. This was described as a ‘capital
injection’, 75% from ‘Uyen’ (believed to be Ms Uyen Nguyen) and 25% from Ms
Watts, ‘as owners of the capital injected’.®°

83.5. On 26 May 2015, the taxpayer indicated that CO1N UK acquired the shares as
trustee for the Tulip Trust and that it owned the Liberty Reserve account titled
‘Craig Wright R&D Trust’ as trustee for that trust. ®

83.6. On 27 November 2015, the taxpayer indicated that the ‘Craig Wright R&D Trust’
Liberty Reserve account was set up ‘for Wright International Investments’.®” We
understand this is a reference to Wright International Investments Ltd (Wright
International).

84. The taxpayer has provided documents showing Wright International was incorporated as
an international business company in the Republic of Seychelles (Seychelles) on 4
August 2009.** These include a copy of a certificate issued by the Seychelles registrar of
international business companies, and documents stamped by the Seychelles
International Business Authority or Abacus (Seychelles) Limited. Among the documents
provided are declarations for Wright International signed by Craig Wright dated 4 August
2009.*° The declaration begins:

‘in accordance with Section 119 of the International Business Companies Act, 1994 (as
amended)...’

85. Section 119 of the /nternational Business Companies Act, 1994 (Seychelles) was not
enacted until December 2013.%

 

8 , Letter from KPMG to ATO dated 13 August 2014, appendix C (page 3) [C51]
; Letter from KPMG to ATO dated 20 October 2014, question 7(c) response (page 16) [C52]
=, Annexure 1 to letter from Clayton Utz to ATO dated 18 December 2014, response to question 10 (page 3) [C53]
«, Response from Ramona Watts to ATO received on 20 February 2015, page 27 (dated 16 February 2015) [C55]
;, Appendix 1 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015, paragraph [31d] [C57]
87 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]
88 . Documents relating to Wright International Investments Ltd [IC9]
» Documents relating to Wright International Investments Ltd [IC9]
° International Business Companies (Amendment) Act, 2013 (Act 15 of 2013) (Seychelles) [1011]

 

SENSITIVE PAGE 18 OF 55

 

 

 

CONFIDENTIAL DEF_01617831
Cage-9-

 

11INN2XN Dann 10.0 55
LIZULS— Tago tO

 

 

 

86. The taxpayer has provided a company memorandum for a UK company referred to as
‘08248988 Uk’, the company number of Design by Human Ltd, dated 7 January 2013
that states: *

86.1. The taxpayer will issue 50,000 shares to the UK company in return for that
company funding the data cenire.

86.2. Craig Wright R&D’s Liberty Reserve account ‘will be used in trust for this
transaction. The UK company will be the trustee of this account’.

86.3. W&K will manage the Panama data centre for not more than 10% over costs.

87. The memorandum describes the company as ‘08248988 (To be CO1N)’. Design by
Human Ltd changed its name to Moving Forward in Business Ltd on 15 October 2013.”
Moving Forward in Business Ltd changed its name to CO1N Ltd on 7 January 2014.% The
taxpayer contends the name change to CO1N Ltd was contemplated at the date of the
memorandum.”

88. The memorandum states that it was issued by Panopticrypt as director. The references to
the company number are in a different colour and font type to the rest of the
memorandum.

89. A carbon copy of the memorandum was sent to Ms Nguyen. The taxpayer has provided
an undated ‘consent to act’ whereby Ms Nguyen agrees to act as a director of COIN UK
from the later date of 30 June 2013.

90. The taxpayer advises that the shares in it were issued at $100 each as that was the value
of the taxpayer at the time. No valuations were performed to determine this value. The
taxpayer has advised the shares were finally issued at $106 due to exchange rate
differences.

91. Records from the UK Companies House show that until 3 January 2014:°”

91.1. _ COiN UK was owned and controlled by a UK shelf company operator, the CFS
group of companies

91.2. its directors were CFS Nominees Ltd and Bryan Thornton (connected with the
CFS group)

91.3. it had one ordinary £1 share on issue

91.4. the company’s name was changed from Design By Human Ltd to Moving
Forward in Business Ltd on 15 October 2013.

92. CFS Secretaries Ltd confirmed these facts on 11 May 2015.°° When asked about the
formation and sale of COiN UK, CFS Secretaries Ltd stated CO1N UK:

.. Was a Shelf Company which was purchased from CFS on 3" January 2014
.. Sold as a Shelf Company

 

“ ., company memorandum ~ 08248988 UK dated 7 January 2013 [C33]

* File Copy - Certificate of Incorporation on Change of name Company Number 8248988 dated 15 October 2013
C72]
: File Copy — Certificate of Incorporation on Change of name Company Number 8248988 dated 7 January 2014
C73]
i Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

° Consent to Act, Uyen Nguyen, Design by Human Ltd (undated) [C71]
8 _ Letter from KPMG to ATO dated 20 October 2014, question 17(b) response (page 26) [C52]

°” Companies house extract: CO1N Ltd [C35]; Annuai return ARO1 for Design By Human Ltd dated 11 October 2013
submitted 14 October 2013 [C74]

°° Attachments to letter from HM Revenue & Customs to ATO dated 11 May 2015 ATO ref 7790 [C38]

 

SENSITIVE PAGE 19 OF 55

 

 

 

CONFIDENTIAL DEF_01617832
Cage-9-

 

11INON2XN Dann 2N 4 55
LIZULS— Tage 2e"0

 

 

 

... Dormant when the company was incorporated and owned by CFS

... The name was changed from Design By Human to Moving Forward in Business by CFS
to sellas a Shelf Company. The Client then changed the name to CO1N LTD.

93. We have obtained a ‘Combined Register for CO1N UK, from computer records obtained
from an entity related to the taxpayer, where the details match the original
contemporaneous CFS documents.”

94. These records do not show Panopticrypt as a director of CO1N UK. However, on 22
February 2014 (ie after CFS sold the company), documents were lodged with Companies
House indicating: '”°

94.1. | Panopticrypt had been a director since 1 January 2013
94.2. At 30 June 2013:

(a) the directors were Panopticrypt and Bryan Thornton (associated with the
CFS group) and the secretary was Craig Wright

(b) 200 ordinary shares were on issue and 38,707,000 preference shares were
on issue

(c) The company had assets of £38,508,838 and no liabilities. It had a
revaluation reserve of negative £127,017 and a loss account balance of
£71,345.

94.3. At 1 February 2014:

(a) the directors were Panopticrypt and Craig Wright and the secretary was
Craig Wright

(b) 200 ordinary shares were on issue held equally between Craig Wright and
Ramona Waits

(c) 18,707,000 redeemable preference shares were held by Denariuz Lte
(believed to be Denariuz Ltd, a Singaporean company related to Dr Wright)

(d) 20,000,000 redeemabie preference shares were held by Panopticrypt non-
beneficially.

95. On 28 March 2014, the ATO advised the taxpayer that there was no record of Uyen
Nguyen ever holding the position of Director of Design by Human.

96. On 10 April 2014, documents were lodged with Companies House indicating Mr Kleiman
and Ms Nguyen were appointed directors on 12 October 2012."

97. A response to a request for information from CFS Secretaries bears a handwritten
annotation which indicates that both appointments had been ‘backdated by the client’. '°

98. CFS Secretaries stated ‘not applicable’ when we requested company minutes. However,
several purported minutes (unsigned, or signed by Dr Wright) were found on computer
records obtained from an entity related to the taxpayer that ostensibly corroborate the

 

°° Combined Register for CO1N Ltd (obtained from NUIX) [C36]

100 Companies house extract: CO1N Ltd [C35]; CO1N Ltd Abbreviated (Unaudited) Accounts (11 October 2012 to 30
June 2013) submitted 22 February 2014 [C75]; Annual return ARO1 for Design By Human Ltd dated 11 October
2013 submitted 14 October 2013 (Companies House document ID X21Y8NUH) [C74]

‘7 Annual return ARO1 for CO1N Ltd dated 1 February 2014 22 February 2014 (Companies House document ID
X32AHLAB) [C76]

102 Appointment of director for CO1N Ltd (Mr David Kleiman) submitted 13 April 2014 (Companies House document
ID X85OYHCH [C78]; Appointment of director for CO1N Ltd (Ms Uyen Nguyen) submitted 13 April 2014 (Companies
House document ID X35JPOGG) [C79]

13 Attachments to letter from HM Revenue & Customs to ATO dated 11 May 205 ATO ref 7790 [C38].

 

 

SENSITIVE PAGE 20 OF 55

 

 

CONFIDENTIAL DEF_01617833
Cas

CONFIDENTIAL

 

 

 

 

taxpayer’s contention that Panopticrypt was a director of COiN UK. One minute (dated 3
January 2014) appears to have been executed by the same person that executed several
share certificates included in the ‘Combined Register’, yet makes no reference to
Panopticrypt having any role in the company at 3 January 2014.°™

99. The taxpayer contends that CO1N UK was set up by Mr Kleiman and that Dr Wright was
not involved in the administrative aspects of the company. The taxpayer further contends
that either Mr Kleiman or CFS failed to keep the records up to date.‘

Purported issue of shares to CO1N UK

100. On 16 March 2015, the taxpayer provided a copy of a document entitled ‘CO1N Pty Ltd —
A.C.N. 152 222 421 — Application for shares’, dated 8 January 2013." The document
appears to represent an application by ‘CO1N Ltd’ for 50,000 shares in ‘CO1N Pty Ltd’ at
$1 each. However, on 8 January 2013 the taxpayer’s name was Strasan Pty Ltd and
CO1N UK’s name was ‘Design By Human Ltd’.

101. Both the application and share register show the shares as being beneficially held by
CO1N UK. However, the taxpayer's most recent contention is that the shares are held by
CO1N UK for the Tulip Trust; refer subparagraph 83.5 above.

102. The issue of 50,000 shares is recorded on the share register as having occurred on 8
January 2013 at $106 each."°’ The accompanying share certificate is numbered five and
has also been issued in the name of CO1N Pty Ltd. "8

103. A share certificate originally numbered five issued in the name of Strasan and dated 1
July 2013 has been annotated to change the number to six and the sequence of shares
to accommodate the 50,000 shares apparently issued to CO1N UK in January 2013. ‘°°

104. ASIC records show 50,000 shares were issued to CO1N UK on 1 April 2013 and that
these were held beneficially. However, the share register shows the shares were issued
on 8 January 2013. The ASIC record was lodged on 22 April 2014, over a year after the
purported issue took place. '°

105. On 11 November 2013, as part of an application for a private binding ruling, Hotwire
advised the ATO that, as at 2 June 2013, the taxpayer’s membership had not changed
since incorporation; refer paragraph 34 above. Hotwire advised: '™"

The only company CS Wright controlled is Panopticrypt as one of two directors.
At the time, his ownership of Panopticrypt was 5%.

106. The taxpayer contends that this statement was made by John Chesher, who was not
familiar with CO1N Pty Ltd and that his statement was incorrect."’? However, John
Chesher sent a carbon copy of the email containing the shareholding information to Dr

 

104 Minutes of Design By Human Ltd dated 11 October 2012, 1 January 2013, 14 October 2013 and 15 October
2013; Minutes of Members’ meeting of Moving Forward in Business Ltd dated 3 January 2014; Minutes of meeting of
Moving Forward in Business Ltd dated 3 January 2014 (signed); Minutes of meeting of CO1n Ltd dated 3 January
2014 (obtained from NUIX) [C37]

105 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

106 Application by CO1N Ltd for shares in CO1N Pty Ltd dated 8 January 2013 [C7]

'°7 CO1N Pty Ltd Register of Members [C6]

1°8 CO1N Pty Ltd share certificate number 5 dated 8 January 2013 [C8]

10° CO1N Pty Ltd share certificate number 6 dated 1 July 2013 [C9]

"1° ASIC form 484 for CO1N Pty Ltd dated 22 April 2014 (7E5996081) [C4]

™' Email from John Chesher to Rosa Solomon and Craig Wright dated 11 November 2013 with subject ‘RE:
Research & Development Clain’ [H13]

"? Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

 

 

SENSITIVE PAGE 21 OF 55

 

 

ef 55

DEF_01617834
Cage-9-

 

 

11INON2XN Dann 29 45 55
LIZULS— Tage Z2og

 

 

107.

108.

109.

110.

111.

112.

Wright, and Dr Wright subsequently forwarded it with a new message to the ATO. '"* Dr
Wright did not correct the information. We also note that on 21 October 2013 (several
weeks prior to Mr Chesher’s email about the taxpayer’s shareholdings), Dr Wright
emailed the ATO in relation to a Goods and Services Tax (GST) audit on the taxpayer
stating ‘This is a note to say that John Chesher is our tax adviser and has permission to

communicate with you’. "4

In a separate query about the taxpayer’s Business Activity Statements, the taxpayer was
asked when its share capital was paid and who the beneficial owners were. In its
response, on 10 March 2014, the taxpayer made no reference to 50,000 shares having
been issued to CO1N UK or the Tulip Trust. '*®

The taxpayer contends that it appointed a secretarial service on 2 September 2014 who
fixed errors in the share register and certificates that may have existed, and that the
secretarial service issued documents under the name CO1N instead of Strasan. The
taxpayer states it is in the process of updating its share register. The taxpayer further
states that the former secretary would not give out the company key, meaning that ASIC
could not be updated, and that they have emails to ASIC to evidence this. '"® These
emails were not provided.

Tulip Trust

A series of documents relating to the Tulip Trust have been provided by the taxpayer and
related entities, including what appears to be a digitally signed document by Dave
Kleiman indicating he held Bitcoin from Dr Wright and was going to establish a trust (the
‘Tulip Trust document). ''’ However, the taxpayer has provided two versions of the email
from Mr Kleiman to which the Tulip Trust document was purportedly attached. The emails
are identical except one is dated 24 June 2011 and the other 17 October 2014.'"® Mr
Kleiman died in April 2013.

The Tulip Trust document lists four PGP fingerprints relating to the following PGP keys'®
E545EB7B, C941FE6D, 1F 556274, 5EC948A1. These are listed on the MIT key server
as being associated with Dave Kleiman, Satoshi Nakamoto, '”° Dr Wright and Satoshi
Nakamoto respectively.

ATO Forensics advises that two of the keys, Dr Wright’s and one tied to Satoshi
Nakamoto, are showing as having been created using encryption software that was
unavailable at the dates they were purportedly created. ‘7

The taxpayer has provided a forensic report it commissioned from Mr Alan Batey that
confirms that ‘the Tulip Trust.pdf file was indeed signed by David A Kleiman or an

 

1413

Email from Craig Wright to Rosa Solomon dated 11 November 2013 with subject ‘RE: Research & Development

Claim [DLM=SENSITIVE] [H13]

"4 Email from Craig Wright to Celso Tomas dated 21 October 2013 with subject ‘RE: Strahan P/L
[DLM=SENSITIVE} [C113]

6 Response to GST queries regarding CO1N Pty Ltd received on 10 March 2014 [C84]

116

Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty

Ltd — 2013 position paper [DLM=Sensitive] [C103]

117

Attachment titled ‘Tulip Trust.pdf to email from Dave Kleiman to Craig Wright sent on 24 June 2011 at 12:04:57

PM with subject ‘Requested attached.’ [C80]

"8 Email from Dave Kleiman to Craig Wright sent on 17 October 2014 at 12:04:57 PM with subject ‘Requested
attached.’ [C81]

"8 DGP is a data encryption and decryption program that provides cryptographic privacy and authentication for data
communication. Each user has a public/private key pair. The private key is known only to the user. The public key is
usually bound to a user name and/or an email address.

"2° Satoshi Nakamoto is the pseudonym used by the person or group who invented Bitcoin.

124

Both were created using the preferred has algorithm 8,2,19, 11, which was non-existent in the PGP code base

until 9 July 2009 [C123]

 

 

SENSITIVE PAGE 22 OF 55

 

 

CONFIDENTIAL

DEF_01617835
Cage-9-

 

11INON2XN D»anqn 22.0 55
LIZULS— Tage 2o"0

 

 

 

individual who had access to his private PGP key and had made the public key available
on the MIT PGP keyserver. If anyone else had access to the private PGP key then that
person would also need to know the passphrase associated with that key’. '*? The
document analysed by Mr Batey has not been provided however we understand it to be
the Tulip Trust document referred to in paragraph 109 above.

113. The taxpayer has provided a series of screenshots of purported Bitmessages, emails
(some electronically signed) and text messages from Dave Kleiman that ostensibly
indicate Mr Kleiman advised Dr Wright that he ‘had obtained’ Design By Human Pty Ltd,
on 11 October 2012, then on 14 October 2012 that Dave Kleiman would ‘put in the order
for the UK company shortly’, then on 25 October 2012 advises ‘I have used CFS in the
UK. | have 2 companies in the UK. Design by Human’. They further ostensibly indicate
that Dave Kleiman established a trust known as the Tulip Trust. '?° Refer to the comments
at 174 to 194 regarding electronic communications below.

114. The taxpayer has advised that CO1N UK was the trustee for the Tulip Trust'**, however
the document by Mr Kleiman and advice from Ms Nguyen appear to state that a number
of individuals act as trustees. '”° The taxpayer contends that at no stage was the ATO
advised that CO1N UK was the only trustee. '*°

Substantiation of purported laaS services

115. On6 December 2013, the taxpayer’s representative sent an email to the ATO referring to
an invoice from the taxpayer to a related entity for ‘512 x dual core ASIC/GPU systems’
and contends that this is evidence that the taxpayer had access to the purported CO1N
supercomputer in the 2012-13 income year. '?’

116. On 20 October 2014, the taxpayer provided a series of reports purportedly showing the
supercomputer’s CPU, disk and memory use and job data, as well as time sheets for Dr
Wright. They appear to show that the supercomputer was in use in September 2012. '”°
Dr Wright’s timesheets also show that he was working on ‘PSO tuning’ from July 2012. '

117. We visited the taxpayer’s premises with two ATO computer scientists on several
occasions to view records of the R&D activities undertaken using the laaS services
purportedly acquired by the taxpayer.

118. During the visit on 2 and 3 March 2015, the taxpayer advised that all the research data
and artefacts (including code) were developed and stored on the supercomputer.

119. For the visit on 26 March 2015, we provided an agenda that described the following
evidence we wished to see in relation to the purported CO1N supercomputer:

119.1.  Linpack benchmark
119.2. nVidia suite

 

"2 Forensic Report by Alan Batey dated 20 November 2015 case name ‘PGP Document Analysis’ CF case

reference ‘CP15 1588’ [C117]

"23 Various Bitmessages, emails and texts between Dr Wright and Dave Kleiman, Uyen Nguyen and High Secured
C31]

24 Appendix 1 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015, paragraph 27 [C57]

128 Bitmessage from Dave Kleiman to Craig Wright with subject ‘the trust process’ dated 6 November 2012 at
12:19AM [C31]; Record of conversation with Uyen Nguyen on 23 June 2015 [H30]; Attachment titled ‘Tulip Trust.pdf
to email from Dave Kieiman to Craig Wright sent on 24 June 2011 at 12:04:57 PM with subject ‘Requested attached.’
C80]

*6 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

'°7 Email from John Chesher to Celso Tomas dated 6 December 2013 with subject ‘Strasan Pholus transaction’
C105]

IS Files titles CPU.Sep12.csv; Mem.Sep12.csv; CPUperJob.Sep12.csv; Disk. Sep12.csv

"28 Timesheets for Dr Wright for 2012-13 [C17]

 

SENSITIVE PAGE 23 OF 55

 

 

 

CONFIDENTIAL DEF_01617836
Cage-9-

 

11INN2XN Dann 24 5 55
LIZULS— Tage 2-0

 

 

 

119.3. GPUCheck.cu

119.4. Hadoop

119.5. Run the module command
119.6. Other commands

120. The agenda also specified the following that we wanted to see on the purported CO1N
supercomputer for the taxpayer’s activities for the 2012-13 income year:

120.1. Run the R module

120.2. Load the neural network, Bitcoin engine and PSO code
120.3. Demonstration of the above

120.4. View the data used in 2012-13

120.5. View the source code used in 2012-13

120.6. View the results generated in 2012-13."*°

121. On 26 March 2015, Dr Wright showed ATO officers what he advised was the purported
COi1N supercomputer and ran a series of commands to substantiate its existence and the
taxpayer’s access to it. The taxpayer recorded videos of the ATO officers’ visit to its
premises and screen captures of the material shown to them on the purported CO1N
supercomputer.

122. In relation to the material demonstrated to the ATO officers on 26 March 2015, and
recorded in these videos and screen captures, we note the following:

122.1. The CPU details reported are inconsistent with those expected to be reported for
a system with the specifications the taxpayer claims to have acquired,
specifically:

(a) Cores per CPU is reported as 8 where 12 is expected "*"

(b) Model name is reported as ‘E5-2695’ where ‘E5-2695 V2’ is expected (we
also note that there is no Intel CPU called ‘E5-2695’) '

(c) L3 Cache is reported as 20MB where 30MB is expected, the Cache size is
also inconsistently reported as 8MB when a subsequent command is
executed to show additional CPU information’?

122.2. Further commands run to show the computer's technical and hardware
information show a script being run to produce a file called ‘configuration-output-
2015-03-26.doc’. At the time this script is run the computer clock shows the time
as 11:01 and the date 2015-03-26. Rather than showing the results generated by
the script, a file called ‘configuration-output-2015-03-25.doc’ is then displayed.
During the demonstration of the computer at the ATO visit both of the output files
were displayed and we note the following:

(a) Both output files show the same values for the ‘Product Name’, ‘Serial
Number’, ‘UUID’, and ‘SKU Number’.

 

18° Agenda for site visit dated 25 March 2015 [C66]
131 Intel Corporation, viewed 17 February 2016 http: //ark.intel.corn/products/7528 1/Intel-Xeon-Processor-E5-2695-
v2-30M-Cache-2 40-GHz [C124]

intel Corporation, viewed 17 February 2016 http: //ark.intel.com/products/7528 1/Intel-Xeon-Processor-E5-2695-
v2-30M-Cache-2 40-GHz [C124]
133 Intel Corporation, viewed 17 February 2016, hitp:/ark. intel.com/products/7528 1/Intel-Xeon-Processor-E5-2695-

v2-30M-Cache-2 40-Ghiz [C124]

 

 

 

SENSITIVE PAGE 24 OF 55

 

 

 

CONFIDENTIAL DEF_01617837
Cage-9-

 

11INON2XN Dann 264 55
LIZULS— Tage 2o"0

 

 

 

(b) The ‘2015-03-25' output shows ‘Supermicro’ as the ‘Manufacturer’ and ‘Twin
Blade’ as the ‘Family’.

(c) The ‘2015-03-26’ output shows ‘SGI’ as the ‘Manufacturer’ and ‘IicexX’ as the
family. We further note that SGI documentation uses ‘ICE X’ when referring
to this system and the capitalisation on the output appears inconsistent with
this SGI documentation.

(d) The SKU shown on the ‘2015-03-25’ output is inconsistent with the SKU of
the Supermicro SuperBlade system. '*

(e) The SKU shown on the ‘2015-03-26’ output is inconsistent with the SKU of
the SGI ICE X system. '°

(f) Chassis information is displayed in both output files, again, the ‘Serial
Number’ is the same on both, with the ‘Manufacturer’ shown as ‘SuperMicro’
and ‘SGI’ respectively. Both outputs also show the chassis height as “2U”.'°
SGI and SuperMicro enclosures are 21U and 7U high respectively. '°”

(a) When further CPU information is displayed on the ‘2015-03-26’ output the
CPU name is displayed as ‘E52695’ rather than the earlier ‘E5-2695’, the
‘V2’ that would be expected to follow the CPU name is also still absent. The
CPU information also displays ‘Upgrade’ as ‘Socket LGA1366’ where
‘Socket LGA2011’ is expected. "°°

(b) Details of the physical memory of the system displayed in the ‘2015-03-26
output display different maximum memory values for each CPU where we
would expect them to be identical, the maximum memory displayed is also
inconsistent with the maximum memory supported by the Intel E5-2695
V2.

(c) The ‘Number of Devices’ displayed in the physical memory details is
inconsistent with the maximum memory capacity displayed and also suggest
that the computer is using triple channel memory, which is inconsistent with
the Intel E5-2695 v2.'*°

(d) The ‘SKU Number’, ‘Serial Number and Socket values displayed in both
output files are consistent with a Hewlett Packard DL380 Gen 6 server,
rather than an SGI or SuperMicro product. '*’ The Hewlett Packard server
also supports triple channel memory. '”

(e) The CPU used in the DL380 Gen 6 server is an Intel Xeon E5530. The
technical details of this system are far more consistent with the details

 

134 Super Micro Computer, Inc., viewed 17 February 2016,

hitp: /Awww.supermicro com/products/superblade/module/SBI-7127RG-E.cim [C124]
'° Letter from Silicon Graphics Pty Ltd dated 3 March 2016 [C164]
186 A“U’ is a unit of height for server racks.
187 Super Micro Computer, Inc., viewed 17 February 2016,
hitp:/Avww.supermicro.com.tw/products/SuperBlade/enclosure/; Silicon Graphics International Corporation, viewed
17 February 2016, http-/Aechpubs.sgi.conviibrary/manuals/5000/007-5806-00 1/pdf/007-5806-001.pdf [C124]
138 Intel Corporation, viewed 17 February 2016, http://ark.intel. com/products/7528 1/Intel-Xeon-Processor-E5-2695-
v2-30M-Cache-2 40-GHz [C124]

intel Corporation, viewed 17 February 2016, hitp://ark.intel.com/products/7528 1/Intel-xeon-Processor-E5-2695-
v2-30M-Cache-2 40-GHz [C124]

"intel Corporation, viewed 17 February 2016, hitp://ark.intel.corm/products//528 1/Intel-Xeon-Processor-E5-2695-
v2-30M-Cache-2 40-GHz [C124]

Hewlett Packard Enterprise Development LP, viewed 17 February 2016,

hito://partsurfer.hpe.com/Search.aspx?search Text=SGH107XGHT [C124]
142 Intel Corporation, viewed 17 February 2016, hitp:/ark.intel.corm/products/37103/Intel-Xeon-Processor-E5530-8M-
Cache-2 40-GHz-5 86-GTs-Intel-QPI [C124]

 

 

 

 

 

 

 

 

SENSITIVE PAGE 25 OF 55

 

 

 

CONFIDENTIAL DEF_01617838
Cage-9-

 

11INN2XN Dann 26.4 55
LIZULS— Tage Zoe"

 

 

 

displayed in the screen captures provided by the taxpayer than the
components of the supercomputer as contended by the taxpayer. '?

122.3. The host file showing the 1160 compute nodes of the purported CO1N
supercomputer displays the network address of the local computer, which is
called CO1NAccess01, as being 203.57.21.155. Tne compute nodes then display
addresses in the 10.0.x.x range. This range belongs to a private network, which
is not accessible over the internet. This configuration, of an access node which
can be accessed over a network, including the internet, with an independent
private network, connected through a second port, which allows the access node
to control the compute nodes, is consistent with the normal configuration of a
High Performance Computer system. The access node should be in the same
location as the cluster.

122.4. The Asia-Pacific Network Information Centre (APNIC) is the Regional Internet
Registry and manages internet addresses in the Asia Pacific region. APNIC
records indicate that the 203.57.21.x range of IP addresses is owned by ‘Ridges
R and D’, with the contact person listed as ‘Craig Steven Wright’. ‘4 We note that
Dr Wright is a former director and shareholder of a now deregistered company
called ‘Ridges Estate Pty Ltd’'®, which claimed tax offsets under the R&D Tax
incentive in 2002, 2003 and 2004. This range of IP addresses is shown as being
allocated by APNIC. APNIC do not allocate or manage IP addresses for
Panama.

122.5. The information extracted from several nVidia cards was shown with Serial
Numbers and GPU UUIDs that are identical and have characters obscured with
the character ‘Xx’. ATO Computer Forensics have been unable to replicate these
results on a nVidia Tesla M2090, the card the taxpayer claims is utilised in the
purported CO1N supercomputer. Rather their testing has returned unique Serial
Numbers and UUIDs on all cards tested. We note that the results shown during
the demonstration by Dr Wright match material available on various websites
explaining the nVidia utility. '*”

123. The taxpayer has provided specifications for the purported CO1N supercomputer to the
ATO on two occasions, the first being the ‘Server HPC Schedule’ which the taxpayer
contends forms part of the purported laaS contract'*® and the second in a later response
from a related entity received on 2 March 2015." The specifications are inconsistent with
each other and with the Top 500 entry for the purported CO1N supercomputer’ in terms
of the number of nodes and cores for the system.

124. We also note that Dr Wright holds numerous computer science qualifications, has
authored numerous research publications, is an Adjunct Lecturer at Charles Sturt
University (CSU) and has delivered computer science courses in conjunction with IT

 

“8 Hewlett Packard Enterprise Development LP, viewed 17 February 2016,

hitp://partsurfer. hpe.cony/Search.aspx?search Text=SGH107XSHT [C124]

144 APNIC, viewed 17 February 2016, https:/Avg.apnic.net/whois-search/static/search html? query=203.57.21.0
C129]

It MASCOT organisation extract for Ridges Estate Pty Ltd viewed 24 February 2016 [C128]

“8 APNIC, viewed 17 February 2016, https:/Awww.apnic. netfabout-APNiC/organization/apnics-region [C130]
147 Microway, viewed 17 February 2016, https:/Avww.microway.comvhpc-tech-tips/nvidia-smi_ control-your-qpus/
C124]

It Server HPC Schedule [C27]

148 Response from Pholus, Interconnected and Denariuz received 2 March 2015, tab 27, Supercomputer
specifications [C119]

8° COIN Top 500 record http:/Aop500 org/site/50559 [C106]

 

 

 

SENSITIVE PAGE 26 OF 55

 

 

 

CONFIDENTIAL DEF_01617839
Cage-9- 2H 55

 

 

 

 

Masters and CSU, including presenting the course ‘Master Class: Programming on

Supercomputers’. '*"

125. Third party information obtained by the Commissioner shows:

125.1. that the Hewlett Packard DL380 Gen 6 server with the serial number and SKU
matching those that appear in the screen capture material provided by the
taxpayer was sold and shipped to a purchaser (unrelated to the taxpayer)
located in Australia. 7

125.2. The SGI SKU for the SGI ICE X system utilising the Intel processor E5-2695V2
is LCF-CPU-2695V2.

125.3. The SGI product with this SKU was released on 5 March 2013.

125.4. No SGIICE X systems utilising the Intel processor E5-2695V2 were shipped to
any purchaser prior to 1 July 2013

125.5. SGI has not sold any systems with similar or matching configurations to those
supplied by the taxpayer as the configurations of the purported CO1N
supercomputer.

125.6. Although the SMBIOS strings (shown in the screen captures provided by the
taxpayer and containing information such as manufacturer, product name and
SKU) are generally set by the manufacturer, SGI are aware that they are also
editable to some degree by those with advanced knowledge. '°?

126. The taxpayer advised that the data it collected was stored on the Hadoop database on
the supercomputer. However, Dr Wright refused to enter commands to allow us to view
the dataset, or its metadata, to verify its existence, determine when it had been loaded
onto the supercomputer and determine its size. The taxpayer contends this was because
Dr Wright did not want to input ‘random commands from a person who had never before

used a supercomputer of this size’. ‘*

W&K
127. W&K was registered with Florida’s corporate registry on 14 February 2011 with Dave

Kleiman, listed as agent and ‘manager/member’. >

128. The taxpayer has advised that Dr Wright had no role with the company other than as a
shareholder. °° However, Dr Wright has signed an acknowledgement of liquidated claim
for W&K acknowledging ‘I am the legal agent and representative for the defendant? in his
capacity as its ‘director / Australian agent’. '°’ The taxpayer contends that Dr Wright was
acting as an agent under direction from Ms Nguyen, who it contends was a director of the

 

'S! The IT Masters Pty Ltd, viewed 24 February 2016, hito:/Awww.itmasters.edu.au/free-short-course-programming-

 

news/science/cyber-security-research-initiative [C126]

Letter from Hewlett-Packard Australia Pty Ltd dated 19 February 2016 [C127]

"83 | etter from Silicon Graphics Pty Ltd dated 3 March 2016 [C164]

154 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

'S° Electronic articles of organisation for Florida Limited Liability Company: W&K Info Defense Research LLC [C18];
2013 Limited liability company reinstatement: W&K Info Defense Research LLC [C19]

1 | etter from KPMG to ATO dated 20 October 2014, Question 3(c) response, page 12 and question 17(a)
response, page 26 [C52]

197 Acknowledgement of liquidated claim case number 2013/225983 filed on 19 August 2013 (NSWSC) [C21]

 

SENSITIVE PAGE 27 OF 55

 

 

 

CONFIDENTIAL DEF_01617840
Cage-9-

 

11INON2XAN Dann 20 4 55
LIZULS— Tage 2o-70

 

 

 

company. °° Ms Nguyen has stated that Dr Wright had no authority to sign anything for
W&K. *°2

129. W&K’s shareholder register shows that at incorporation, Dr Wright and Mr Kleiman
initially held 500 shares each. At the time of the transaction with the taxpayer it shows
that Mr Kleiman held 500 shares, Dr Wright 250 shares, Ms Lynn Wright (Dr Wright’s ex-
wife) 250 shares and Ms Nguyen 500 shares. '©° However, an agreement between Dr
Wright and Mr Kleiman dated 2 April 2013 that styles itself as a share sale agreement
states ‘the vendor [Dave Kleiman] is the owner of all issued shares in the company [W&K
Info Defense LLC]. Ownership is 50% in the Vendor’s name and 50% in trust held for the
purchaser [Craig Wright]’.*®"

130. The taxpayer has advised that the contract figures are wrong and this was an oversight
that was repeated in an affidavit to the New South Wales Supreme Court. ©

Location of purported laaS services
131. High Secured’s website indicates that its data centre is located in Panama. ©
132. On 24 April 2014, Dr Wright posed the following question to Ausindustry: ‘©

... 1S research from Australia by Australian researchers that only operate out of a location
and from a computer system in Australia using a cloud based system (Somewhere
undefined) considered valid Australian research? Is the expense on the laaS system
needed for the activity thus a valid expense?’

133. Dr Wright states: '®©

All research activities are conducted in Australia. This means, that people who are doing the
research reside full time in Australia. They systems being in the cloud they use can be
anywhere in the world. The contract for leasing the hardware used to create and run
simulations is not specifically located in any place, but can be located anywhere.

i do not see that this is an overseas activity as per Section 28D of the Industry Research
and Development Act 1986. The people are situated in Australia and log onto computers
here. They use these local machines to connect to a cloud service where we run
simulations. The simulations are created using a series of neural networks that are
developed and run as an evolutionary programming automata. In effect, we have a genetic
algorithm that is being tuned.

134. On 29 April 2014, Ausindustry responded stating: '°

... itis our position that the work you have described as being done by people sitting at a
computer is being conducted in Australia and is therefore an “Australian activity”. You have
obviously self-assessed that work as being an eligible R&D activity. However, whether the
expenditure on the laaS system is “expenditure incurred” on one or more R&D activities is
really a matter for the ATO...

135. The taxpayer contends that this email indicates that AusIndustry confirmed that its R&D
activities using the supercomputer were conducted solely within Australia. ‘©’

 

+88 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty

Lid — 2013 position paper [DLM=Sensitive] [C103]

‘8° Record of conversation with Uyen Nguyen on 23 June 2015 [H30]

16° Wak US share register [C20]

‘©’ Contract for the sale of shares ofa company owning business between Dave Kleiman for W&K Info Defence LLC
(vendor) and Craig Wright R&D (purchaser) dated 2 April 2013 [C22]

62 Appendix 1 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015, paragraph 19 [C57]

168 HighSecured.com ‘Our Facility’, https: /Awww. highsecured.com/facility.php, viewed 24 February 2016 [C121]

164 Email from Craig Wright to Lynn Bloomfield sent on 24 April 2014 [C82]

165 Email from Craig Wright to Lynn Bloomfield sent on 24 April 2014 [C82]

16 Email from Lynn Bloomfield to Craig Wright sent on 29 April 2014 [C82]

 

 

SENSITIVE PAGE 28 OF 55

 

 

 

CONFIDENTIAL DEF_01617841
 

 

 

 

Ca NA:10 7, ON1T7E RR Documant&bAz7 7 Entarad nan ELON Dacknati Ne/jntri2n2n Dann 20 fn 55
pu v7, LU USL ry Et LYUICOUTITCTTIU "rT t PMTCT UU OTT T Owe EYUOUUNOT VVC LoVe T Uuge av OU
SENSITIVE REASONS FOR DECISION
Dr Pang

136. On 14 August 2014, the taxpayer advised that it incurred $5,000 of expenditure to Dr
Pang for undertaking registered R&D activities on behalf of the taxpayer. The taxpayer
referred to Dr Pang as a ‘contractor’. The taxpayer advised that payment was made by:

136.1. CO1n Ltd as trustee for the Craig Wright R&D Trust, transferring licenses to the
taxpayer in exchange for shares in the taxpayer

136.2. The taxpayer assigning the licenses to Dr Pang as consideration for services
performed in respect of the R&D activities. ‘©

137. As part of the same response, the taxpayer provided invoice number 1550 dated 1 June
2013, issued by Dr Wright to the taxpayer. It features both Dr Wright and the taxpayer’s
Australian Business Numbers (ABNs). It describes the supply of three items (SPSS Base,
SPSS Support and SPSS Advanced Statistics) totalling $5,000 exclusive of GST. The
invoice includes GST of $500. Under the ‘ship to’ field, it states ‘CO1N/Strasan, Ignatius
Pang, By assignment and the customer ID is given as ‘Iggy P’. The invoice further states:

Transfer of beneficial ownership of SPSS licence from Craig Wright R&D to Ignatius Pang in
consideration for work conducted under Strasan in Statistical programming and network
analysis. License code follows. This document is an irrevocable assignment of rights to the
license to Mr Pang in consideration for his work for Strasan. The computer hardware is also
assigned at cost. °

138. On 19 December 2014, the taxpayer advised that there was no formal agreement for the
provision of Dr Pang’s services and that the negotiations were undertaken via Skype. The
taxpayer also advised that Dr Wright invoiced the taxpayer as an agent of Dr Pang, and
that these arrangements were recorded in correspondence. '” The correspondence
provided does not contain any statements to this effect.

139. The taxpayer has provided two emails from Dr Pang. One provides some details of the
work he conducted for the taxpayer.'”' In the other Dr Pang advises he received a laptop,
printer, salary and super payments to the value of $5,000. '” In neither does Dr Pang
state that he authorised Dr Wright to invoice for him or say which company paid him. The
taxpayer contends that it provided Dr Pang a computer and software to the value of
$5,000, and that Hotwire provided Dr Pang with a printer, payment for hours worked and
superannuation. '”

140. On 23 May 2014, Wright advised KPMG that $5,000 had been incurred in the 2012-13
income year to Dr Pang but that ‘we have not paid [this amount] yet, but [it is] also not on
the books as yet as [it] will not be formally issued until June 2014’. ' In contrast with this,
the taxpayer now contends the financial statements record the invoice issued by Dr
Wright to CO1N.'” We are unable to locate the invoice (or indeed any amount for $5,000)

 

‘87 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

168 | etter from KPMG to ATO dated 13 August 2014, appendix C (page 6) [C51]

16° Invoice 1550 dated 1 June 2013 from Dr Craig Wright to Strasan PL [C93]

7° Annexure 1 to letter from Clayton Utz to ATO dated 18 December 2014, response to question 29 (page 8) [C53]
7" Email from Ignatius Pang to Viveca Magnusson dated 2 December 2014 at 2:28 PM with subject ‘Re: Work you
did for Craig’ [C93]

172 Email from Ignatius Pang to Craig S Wright dated 11 May 2015 at 8:55 AM with subject ‘Payment confirmation’

C93]

ie Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

74 Email from Dr Wright to Jade Aitken dated 23 May 2014 with subject ‘RE: Australian R&D Activities’ [C115]

5 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

 

SENSITIVE PAGE 29 OF 55

 

 

 

CONFIDENTIAL DEF_01617842
 

Case-9 30-6f 55

 

 

 

in the taxpayer’s financial records.'”© Despite this, an amount of $5,000 has been added
back by KPMG in the tax reconciliation. '”

141. ATO records indicate that Dr Pang was employed by Hotwire, a related entity of the
taxpayer, from 1 September 2013 and that Hotwire paid him $5,353 in the year ended 30
June 2014 (2013-14 income year).'”

142. Dr Pang was not registered as a research service provider under the IRDA in the 2012-13
income year. '”

Professor Rees
Purported acquisition

143. Professor Rees was an English mathematician known for his work in commutative
algebra and semigroup theory. ®° Professor Rees died aged 95 on 16 August 2013.

144. On 10 March 2014 the taxpayer advised that Professor Rees was a contractor for the
taxpayer. '*'

145. In a written response on 28 March 2014 the taxpayer advised that ‘Dr Rees had been
paid for work completed in 13 and for future work. Dr Rees’s wife died less than a week
after Dr Rees meaning we could not recover any of his work completed after June O1st
2013’."*? On 27 November 2015, the taxpayer contended that ‘on 28 March 2014 the
taxpayer advised that Professor Rees had been paid for work that Craig utilised and
completed, based on Prof Rees’ notes and answers to Craig in 2012-13 and for future
work’.

146. On 5 February 2015 Dr Wright verbally advised that: '**

146.1. Professor Rees provided some source code, small algorithms and other notes
and answered a number of questions particularly around algebra and the Otway-
Rees protocol '*°

146.2. the taxpayer paid Professor Rees by Dr Wright requesting that Mr Kleiman,
representing the Tulip Trust, begin holding certain Bitcoin addresses that up until
that point had been held in a bare trust for the taxpayer, for Professor Rees. Dr
Wright believed the Bitcoin was still held in trust for Professor Rees. He did not
believe the executor of Professor Rees’ estate was aware of the Bitcoin.

146.3. there was no written agreement and there was not much of a negotiation on the
amount to be paid to Professor Rees; it was more Dr Wright saying to Professor
Rees, ‘I will give you this’.

147. On 20 February 2015, the taxpayer advised that: '*°

 

76 * CO1N Pty Ltd Detailed Account Transaction Report from 1 July 2012 to 30 June 2013 [C94]

’ Letter from KPMG to Craig Wright dated 16 February 2015 [C64]; CO1N 2012-2013 Tax Reconciliation [C63]

® Hotwire Preemptive Intelligence Pty Ltd employee wages data [C95]
79 Innovation Australia Annual Report 2012-13, Appendix E, Table E1: List of Research Service Providers (page
137) [C92]
18 The Telegraph obituary on Professor Rees dated 20 August 2013
hito:/Avww.telegraph.co.uk/news/obituaries/1025556 1/Professor-David-Rees html, viewed 4 May 2015 [C42]
"SY Response from John Chesher to Andrew Miller received 10 March 2014, Page 2 [C49]
182 ag Response to Andrew Miller received 28 March 2014, Page 5 [C50]

® Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]
184 Record of conversation between ATO and Dr Wright, Ramona Watts and Andrew Sommer, 5 February 2015
C54]
is ® The Otway-Rees protocol was not developed by Professor David Rees.
® Response from Ramona Watts to ATO received on 20 February 2015 (dated 16 February 2015), page 14 [C55]

 

 

 

SENSITIVE PAGE 30 OF 55

 

CONFIDENTIAL DEF_01617843
Case-9: 42020—Page-3+-ef 55

 

 

 

 

147.1. it paid Professor Rees on 28 June 2013 by giving him the private keys to seven
Bitcoin addresses (146m, 153R, 1CXn, 1PbX, 1P57, 168R, 19dQ) containing
19,470.12 Bitcoin. However, the earlier response indicated the Bitcoin was held
in trust for Professor Rees. The taxpayer contends these explanations are
consistent as the Bitcoin was held on trust until the keys were released. '*’

147.2. the payment to Professor Rees was for research notes relating to cryptography

147.3. Professor Rees stopped publishing in 1952; however continued research in his
field well into the current century

147.4. the amount to be paid to Professor Rees was agreed earlier in the same tax
year.

148. On 3 March 2015 Dr Wright verbally stated that: '**

148.1. he acquired some bits of software and a library of unpublished papers from
Professor Rees. He said some of what Professor Rees had supplied may have
been from his daughters’ work and that Professor Rees had been paid. He
stated that Professor Rees provided help answering questions and solving things
— ie ‘consulting’ services and that this was what the payment was for.

148.2. he first communicated with Professor Rees in 1996. He then received assistance
and advice from him between 2003 and 2011. Professor Rees didn’t provide a
lot of advice in 2013. On 27 November 2015, the taxpayer contended that
Professor Rees didn’t provide any advice in 2013. '*°

148.3. in 2010 he and Professor Rees agreed that Professor Rees would be paid for his
assistance, but this agreement was not documented.

148.4. they corresponded by phone, letters and skype and through Mr Kleiman.
149. During our visit to the taxpayer’s premises on 2 April 2015, Dr Wright:

149.1. showed software source code files that he said Professor Rees provided to the
taxpayer. These appear to be taken from the CoCoA software library available
on the internet. °° The taxpayer contends that the fact that CoCoA libraries are
on the internet is irrelevant as the variables and configuration provided by
Professor Rees was what was valuable. '°"

149.2. claimed he was the user of Professor Rees’ material, but did not demonstrate its
use during our visit claiming it was maths that has been solved and that there
was nothing to demonstrate.

149.3. although it was requested in advance and the taxpayer advised that ‘selected
copies of the material will be available for review when the ATO visits on site’,
the taxpayer did not produce evidence of the unpublished research papers and
when asked to produce them Dr Wright advised they were at his home. On 27

 

187 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

188 Record of conversation between the ATO and Dr Craig Wright at site visit [C87]

"8 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

180 hitp://cocea. dima.unige.it/download/install5-unix. shtml [C116]

‘S" Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

 

 

SENSITIVE PAGE 31 OF 55

 

 

 

CONFIDENTIAL DEF_01617844
Cage-9-

 

11INON2XN Dann 29 45 55
LIZULS— Tage Seg

 

 

 

November 2015, the taxpayer advised that ‘we will not be providing unpublished
papers. If necessary, an agreed expert can view the unpublished work’.

150. On 27 November 2015, the taxpayer advised that Professor Rees was paid for work
carried out between 1999 and 2008 and other than the initial unpublished papers, the
other material obtained from Professor Rees was intermittent advice, and that by 2005
communications with Professor Rees were rare. '%

Source of funding

151. The taxpayer contends that it obtained the Bitcoin to pay Professor Rees from Hotwire as
payment pursuant to a ‘software development agreement’. '*4 The background to the
agreement indicates that Dave Kleiman was the ‘funder’ of the project and that he would
‘transfer a sufficient quantity of ‘Bitcoin’ into trust to fund the completion of the project’ on
or before 10 April 2013. On 27 November 2015, the taxpayer advised that the funding
was to be provided by Mr Kleiman, but following his death the funds were ultimately
provided by Hotwire. '

152. On 29 October 2013, Hotwire advised the ATO it paid Bitcoin to the taxpayer on 18 June
2013 using Bitcoin address 1MyG (per the notation on the invoice from the taxpayer to
Hotwire dated 2 June 2013).'®° We note Dr Wright has also advised that this address was
the property of the Tulip Trust until 1 July 2013. '%”

153. On 18 February 2014, Hotwire provided us with a ‘deed of assignment’ between Craig
Wright ‘for Hotwire and the taxpayer dated 30 June 2013." It states that Hotwire is ‘the
registered proprietor in NSW and has the following Bitcoin addresses associated by
private keys to be transferred’ to the taxpayer. The deed lists 11 Bitcoin addresses
(1PbX, 1P57, 1CXn, 19dQ, 19dQ, 146m, 168R, 19dQ, 1Jzz, 1M7c and 153R).

154. On 22 February 2014, Hotwire changed its earlier advice, that it had paid the taxpayer on
18 June 2013 and instead advised that Hotwire paid the taxpayer by assigning equitable
interests in Bitcoin on 30 June 2013.'”

155. We note the following with respect to the deed of assignment:
155.1. There is no register of proprietors of Bitcoin addresses
155.2. The address 19dQ is listed three times

155.3. The address Hotwire previously advised was used as payment, 1MyG, is not
listed

155.4. The address 1Jzz contained no Bitcoin at 30 June 2013

 

1% Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty

Ltd — 2013 position paper [DLM=Sensitive] [C103]

183 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

194 software Development Agreement between Craig Wright (Craig Wright R&D) ABN 97481146384 and Dave
Kleiman (W&K Info Def LLC) (client) and Strasan Pty Ltd (Developer) dated 4 April 2013 (12 pages - provided to the
ATO) [H15]

18 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid ~ 2013 position paper [DLM=Sensitive] [C103]

19 Email from John Chesher to Rosa Solomon dated 29 October 2013 with subject ‘RE: Research & Development
Claim [H13]; Invoice 1040 issued by Strasan Pty Ltd to Hotwire Pre-emptive Intelligence dated 2 June 2013 [H16]
"87 Deed of loan between Design by Human Ltd (08248988) UK (Mortgagee) and Craig Wright R&D (ABN
97481146384) (Mortgagor) and Denariuz Seychelles Trust (Guarantor) dated 23 October 2012 [C83]

18 Deed of assignment between Craig Wright R&D for Hotwire Pre-emptive Intelligence Pty Ltd and Strasan Pty Ltd
dated 30 June 2013 [H24]

1 Record of conversation between ATO (Brigid Kinloch, Mike Doran) and John Chesher, Dr Wright on 25 April 2014
[H25]

 

SENSITIVE PAGE 32 OF 55

 

 

 

CONFIDENTIAL DEF_01617845
Cas

CONFIDENTIAL

 

 

 

 

155.5. On 30 June 2013, the amount in these addresses totalled 34,512.52 Bitcoin and
the exchange rate was A$106.1315 per Bitcoin, meaning the amount the
taxpayer contends to have received was equal to A$3,622,869. This is $457,049
more than required under the agreement.

155.6. The deed of assignment lists the taxpayer’s ABN incorrectly

155.7. The deed specifically refers to the taxpayer acquiring the ‘entire right, title and
interest in and to’ the Bitcoin, not an equitable interest in the Bitcoin

155.8. The agreement is not signed by Dr Wright (or Dr Wright ‘for Hotwire). The
taxpayer contends that Dr Wright sent Ms Nguyen a signed copy.”” This has not
been provided.

155.9. Ms Nguyen has signed for Strasan despite not becoming a director of Strasan
until 1 July 2013.7°' On 27 November 2015, the taxpayer advised that Ms
Nguyen signed in her capacity as Chief Operating Officer.*°? No evidence of Ms
Nguyen holding this position was provided.

156. On 27 November 2015, the taxpayer advised that approximately 30,000 Bitcoin were
moved into address 1MyG, a ‘trust address, on 16 November 2011. The taxpayer
contends that in 2013, ‘(1) rights to wallet transferred to CO1N (2) rights to wallet
transferred [sic] to HWPE [Hotwire] and that ‘the actual amounts held in any particular
address are irrelevant provided that, combined, they are sufficient to cover the overall
amount transferred’.*°°

157. On 25 May 2015, we requested that the taxpayer and related entities show control of the
private keys of certain Bitcoin addresses (including 1PbX, 1P57, 1CXn, 146m, 168R,
19dQ, 1Jzz, 1M7c and 153R) by signing messages within the addresses using the private
keys.*™ This can be performed by the holder of a private key even once the Bitcoin in the
address has been spent. The taxpayer and related entities did not sign any messages
and on 26 May 2015, made a new claim that address 1Jzz had ‘transferred out of Dr
Wright’s control as part of the MJF transactions by transfer of private keys’.7°° However,
previous advice provided to the ATO indicated this address was not transferred to MJF.?°°

158. On 14 August 2015 Ms Nguyen was asked if it was possible for her to sign messages to
verify control of the addresses used to pay Professor Rees. Ms Nguyen advised that the
homomorphic encryption scheme used to divide the private keys does not involve key
retention once the process is complete. As such, once the keys are transferred to a third
party, the process cannot be recreated securely.*°”

159. Ms Nguyen also advised that Dr Wright had offered to sign messages in 2013, however

as this was refused by the ATO at the time, the offer was no longer ‘on the table’.7°

 

209 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

°°" CO1N Pty Ltd register of members [C6]; CO1N Pty Ltd register of directors [H26]

202 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd ~ 2013 position paper [DLM=Sensitive] [C103]

°03 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Lid — 2013 position paper [DLM=Sensitive] [C103]

204 | etter from ATO to CO1N Pty Ltd and related entities dated 25 May 2015 [C84]

208 Appendix 3 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015 [C45]

208 Appendices 4 and 11 to a letter from Clayton Utz to Peter Walmsiey dated 17 November 2014 (GAAR panel
second submission) [C43]

207 Email from Uyen Nguyen to Arna Synnot dated 14 August 2015 [C99]

208 Email from Uyen Nguyen to Arna Synnot dated 14 August 2015 [C99]

 

 

SENSITIVE PAGE 33 OF 55

 

 

55

DEF_01617846
 

Case-9 34-8f 55

 

 

 

160. On 27 November 2015 the taxpayer also contended that it offered to sign transactions in
2013 to prove that Dr Wright had access to the Bitcoin addresses held by the trust. In its
contention the taxpayer stated that:

By May 2015, the trust ceased to have control of those keys because they had been
distributed to MJF And Professor Rees. The last of the keys were distributed in Sep 2013
Once a third party has received the keys, the trust has no further access to the keys.

161. To evidence the offer by Dr Wright to sign transactions the taxpayer provided an email to
Michael Hardy of the ATO,” sent on 28 October 2013, inviting him to:

.. visit the vault we have as a site to hold our cold storage wallet. At this point the particular
value holds the cold storage address of one of the addresses we have supplied you with a
value just under $24 million. | can show this and show how it is verified and | can also let
you have your own technical person validate this.

162. Michael Hardy was head of the ATO Bitcoin Taskforce, and not involved in any of the
compliance activities involving the taxpayer and its related entities. The email also does
not refer to signing messages and, at best, shows Dr Wright offered to verify ownership of
one unspecified address.

163. On 27 November 2015, the taxpayer also provided a copy of an email purportedly sent
from Dr Wright to Celso Tomas of the ATO on 17 October 2013 to further evidence the
contention that Dr Wright offered to sign messages for the ATO.?"° The email states:

if there is a simple means to offer ongoing proof, we will do this now. As we are moving
forward in business, we cannot promise that the same information will always be available.
if you allow us, we will prove how we can transfer keys on and off block. Once a transfer
has occurred offblock, the scheme we use wipes information. | did a paper on data wiping in
2008, so | can assure you that | would like to ensure the information is exchanged ina
format the ATO can use prior to losing this ability.’

164. This email was never received by ATO servers.

165. We also note that, in regard to the addresses the taxpayer contends were transferred to
third parties, in previous statements to the ATO the taxpayer, or entities related to the
taxpayer, have contended that 21 of the 22 addresses transferred to MJF and Professor
Rees had already been transferred by 17 October 2013, with the last address transferred
that day. The ATO’s request to sign messages on 26 May 2015 also included a request
to sign messages in three addresses”"' that were not transferred to MJF or Professor
Rees. The taxpayer’s response stated ‘30/06/2014 — Address transferred out of Dr
Wright’s control as part of a repayment of the amounts loaned by the Trust’.?”

166. The transaction between the taxpayer and Hotwire was the subject of a Private Binding
Ruling application, on which the Commissioner refused to rule given the lack of clarity
about the facts. It was also the subject of queries posed as part of a High Risk Refund
review of Hotwire following the lodgment of its 2012-13 income tax return. After
discussions with the ATO about the transaction and decline in value calculations, Hotwire
made some changes to its notional decline in value deductions. Contemporaneous notes
on the ATO’s systems show that Hotwire’s refund was subsequently released as
notification under section 8AAZLGA of the TAA had not been given within the required 30
days of lodgment. However, the offset claim was recommended for post-issue review.?'°

 

208 Email from Craig Wright to Michael Hardy dated 28 October 2013 with subject ‘RE: Submissions for Thursday’

C100]

ne Purported email from Craig Wright to Celso Tomas dated 17 October 2013 with subject ‘Email’ [C100]
1Fee, 16co and 12ib

“2 Appendix 3 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015 [C45] [C45]

*"8 Siebel note 1-55M4H97 (activity ID 1-4ZJN4XQ); Siebel note (activity ID 1-4QTWYJY) [H10]

 

 

 

SENSITIVE PAGE 34 OF 55

 

CONFIDENTIAL DEF_01617847
Cage-9-

 

11INON2XAN Dann 2b 4 55
LIZULS— Tago Soo

 

 

 

Purported payment to Professor Rees

167. The taxpayer has recorded the Professor Rees transaction as an expense in its accounts
of A$2,258,534 on 30 June 2013 and has recorded the amount as being paid on the
same day by paying 19,470.12 Bitcoin.?"4 The Blockchain shows the amount in the
addresses at 28 June 2013, was 29,569.57 Bitcoin. The Blockchain shows that these
amounts were transferred into a new address, 1LXc, on 13 August 2013, along with an
additional 4,943 Bitcoin from address, iM7c. This totals 34,512.57 Bitcoin held in address
1LXc for Professor Rees.*"° However, as recently as 19 November 2014, Dr Wright
advised that address 1LXc was used to pay a third party, MJF, on 15 September 2013.2"
On 10 October 2013, Dr Wright also advised that he was still in control of address
1LXc.?"" The taxpayer's former solicitor, Mr Andrew Sommer, verbally advised the ATO
on 25 May 2015 that the information in this email was not current at the time it was sent.

168. On 26 May 2015, the taxpayer stated that, sometime in 2011, Dr Wright advised
Professor Rees he would give him a total of 34,512.919 Bitcoin in recognition of his
contribution to Dr Wright’s work, but this was not documented, and the first payment was
for 19,470.12 Bitcoin in the 2012-13 income year. 7"

169. The taxpayer contends that Dr Wright provided instructions to Mr Kleiman and others,
purportedly acting for Professor Rees, on how to pay Professor Rees and how to set up
his accounts, and that a representative for Professor Rees prepared an invoice for
Professor Rees (invoice number 4501) dated 30 June 2013 to Strasan for £1,342,246.72
with the description:*"°

David Rees - license of software for research and development project.
Automated design and BTC chain splitting.

Algebra known as semi-group theory and commutative algebra — For use in developing an
automated self-matching learning system. Solutions using the Otway-Rees protocol and
Northcott-Rees theory of reductions and integral closures.

Library collection of selected papers. For memory of Ron Lynam.
Payment CC’d to account of Joan Rees.
Export (no VAT).

170. We have obtained a document that appears to be a printout from Hotwire’s Xero
accounting system showing an invoice from Professor Rees to Hotwire, rather than to the
taxpayer, dated 1 July 2013.**° The taxpayer contends that it was struggling to adapt to
the new Xero accounting system in September 2013 and that transactions were
erroneously entered into the wrong taxpayer’s general ledger.”*' We note that the
taxpayer contends that this transaction occurred in June 2013.

171. The taxpayer has provided screenshots of purported Bitmessages and emails between
Dr Wright and Mr Kleiman that ostensibly support the provision of the notes and code and
the holding of Bitcoin on trust for Professor Rees. Refer to the comments at 174 to 194
regarding electronic communications below.

 

"4 CO1N general ledger for 1 July 2012 to 30 June 2013 [C10]
ame ag pendix 3 to a letter form Clayton Utz to Michael Cranston dated 26 May 2015, address IXLc [C45]

'® Appendices 4 and 11 to a letter from Clayton Utz to Peter Walmsley dated 17 Novernber 2014 (GAAR panel
second submission) [C43]
27 Email from Dr Wright to Michael Hardy dated 10 October 2013 with subject ‘Discussion’ [C44]

ie PP endix 1 to a letter from Clayton Utz to Michael Cranston dated 26 May 2015, paragraphs 46-47 [C57]

® Record of conversation between ATO and Dr Wright, Ramona Watts and Andrew Sommer, 5 February 2015
aa Invoice from Professor Rees to Strasan Pty Ltd dated 30 June 2013 [C40]

Invoice statement from David Rees to Hotwire (NUIX) [C41]

* Document titled ‘Craig Wright group Items for Clarification’ provided on 3 December 2013 [C85]

 

SENSITIVE PAGE 35 OF 55

 

 

 

CONFIDENTIAL DEF_01617848
Cage-9-

 

LOIN Dann 26.0 55
TOIL Page oe-7

 

 

 

Third party enquiries

172. The following information has been obtained from Professor Rees’s daughters (Professor
Sarah Rees, Professor Mary Rees, Debbie Rees and Rebecca Rees) and the executor of
his estate, Lloyds Bank:?”

172.1. Professor Rees did not write any software and had not been involved in
computers since the late 1940s.

172.2. He never did any consulting work and never issued any invoices.

172.3. He undertook no work relating to cryptography after the 1940s and never
undertook any work relating to automated design, Bitcoin chain splitting or
automated self-matching learning systems.

172.4. His daughter, Professor Sarah Rees, is aware of only one unpublished piece of
work by her father, this work was later updated and published.

172.5. In 2008 Professor Rees was 90, mentally confused and not developing any new
mathematical ideas. His daughters do not believe it is possible he could have
carried out any work relating specifically to Bitcoin. They considered it
inconceivable that their father could have completed work of this nature without
his family being aware.

172.6. For the last few years of his life Professor Rees was very frail, a little confused
and suffered some memory loss, his doctor regarded him as suffering from
senile dementia. In early 2011 he moved into a nursing home.

172.7. None of his daughters were aware of him having any dealings with Dr Wright or
the taxpayer.

172.8. He never spoke of Bitcoin and his estate included no Bitcoin or equitable
interests in Bitcoin.

172.9. His daughters confirmed that very few emails were sent in the last few years of
his life and were sent with assistance from them, as he was unable to email on
his own.

172.10. At the time the invoice was issued Professor Rees was in the last weeks of his
life, was very confused and not in a state to produce the invoice or do any
mathematics. His wife, Joan Rees was also bed bound and only abie to
communicate intermittently.

172.11. Professor Rees’s daughter, Rebecca Rees, conducted his financial affairs from
mid-2011. She has no knowledge of any dealings with Dr Wright, or his related
entities, Professor Rees granting any rights, or him holding any intellectual
property other than that which applied to his various academic publications,
published in academic journals. She has no knowledge of Professor Rees
holding any Bitcoin addresses or transacting in Bitcoin.

172.12. His estate executors were not aware of any connection with Dr Wright's entities
or Bitcoin.

173. The taxpayer contends that Professor Rees’ daughters must have been unaware of his
activities.°°

 

*22 Attachments to letter from HM Revenue and Customs to ATO dated 27 May 2015 ref 7790 [C46]; Attachments to
letter from HM Revenue and Customs to ATO dated 20 May 2015 ref 7790 [C47]; Email from Professor Sarah Rees
to ATO dated 8 May 2015 [C48]

23 Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty
Ltd — 2013 position paper [DLM=Sensitive] [C103]

 

SENSITIVE PAGE 36 OF 55

 

 

 

CONFIDENTIAL DEF_01617849
Case-9

 

3f-Ef 55

 

 

 

Electronic evidence submitted by the taxpayer
ATO Emails

174. The taxpayer and related entities also controlled by Dr Wright have provided a series of
emails they allege represent email correspondence between ATO officers and the
taxpayer's directors/representatives. These variously purport:

174.1. On 714 July 2014, Celeste Salem of the ATO sent Dr Wright an email relating to
the holding of the taxpayer’s income tax refund for the 2012-13 income year,
failed to attach the notification letter properly and sent the physical letter to the
wrong address. As a result, the taxpayer contends it was not notified that the
ATO was holding its refund, as required under section 8AAZLGA of the TAA.?”4

174.2. On5 April 2013, Dr Wright sent an email to Hao Khuu of the ATO advising that
the taxpayer was buying IP from Professor Rees and acquiring software from Dr
Wright acquired following a dispute with a company and that Hao Khuu advised
on the GST treatment of the latter transaction.””°

175. Two other emails, pertaining to the affairs of entities related to the taxpayer, also contain
purported correspondence with ATO officers.”

176. ATO records show that these emails were either never sent, or that the content of the
emails has been altered from what was originally sent or received, to support the
contentions of the taxpayer and related entities. °?’

177. On 27 November 2015, the taxpayer provided a series of forensic reports commissioned
by Dr Wright.

178. Dr Nick Sharples was asked to examine four emails that are identified in the report as
DM2, DM3, DM5 and DM6.8 The report suggests that DM2 and DM3 are emails from
Hao Khuu, DM5 is from Brigid Kinloch and DMG is from Celeste Salem. However, copies
of the emails are not attached so we are unable to identify which emails are being
referenced. Notwithstanding this, we note that Dr Sharples:

178.1. was unable to confirm that the emails had the message headers and message
bodies when they were originally composed?”°

178.2. noted that the ATO email system was configured to include the email header field
‘content-transfer-encoding’ and none of the emails have that field present?’

178.3. noted anomalies with the header fields in all four emails?"

 

224 Alleged email from Celeste Salem to Craig S Wright received in an attachment titled ‘Appendix 4 — 8AAZLGA

Email (00000004). pdf to an email from Ramona Watts to Andrew Miller dated 26 June 2015 with subject ‘20150625
— Response to Interim Position Paper — CO1n’ [C88]

228 Alleged email correspondence between Hao Khuu and Craig Wright received as an attachment titled ‘Appendix 7
— ATO Email CF Khou 00 (000000003). pdf to an email from Ramona Watts to Andrew Miller dated 26 June 2015
with subject ‘20150625 — Response to Interim Position Paper — CO1n’ [C89]

228 Alleged email from Brigid Kinloch to Craig S Wright and John Chesher received as an attachment titled ‘Appendix
0 — Kinloch Brigit 0111131 (00000002).pdf to an email from Ramona Watts to Andrew Miller dated 26 June 2015
with subject ‘20150625 — Response to Interim Position Paper — CO1n’ [C90]; Alleged email from Craig S Wright to
Shalyce Dempster sent Thursday 18 July 2013 at 9:34 PM with subject ‘Evidence.’ provided to the ATO by email
from John Chesher to Marina Dolevski on 13 February 2014 [C91]

27 ATO email records provided by ATO Forensics

228 Computer Forensics Report on Behalf of DeMorgan Ltd by Dr Nick Sharples FR/352/2015 dated 17 November
2015 [C94]

228 Sharples report, paragraph 12.2

280 Sharples report, paragraph 12.3

al Sharples report, paragraph 12.4

 

SENSITIVE PAGE 37 OF 55

 

 

 

CONFIDENTIAL DEF_01617850
Cage-9-

 

11INON2XN Dann 20° 9 55
LIZULS— Tage Seg

 

 

 

178.4. was unable to verify that the Domain Keys Identified Mail (DKIM)?** test was
passed for DM2 and DM3, indicating that he could not confirm whether the
message was the same as when it was composed or that the ATO’s public-
private key-pair had been changed?"

178.5. noted DM5 and DM6 did not contain a DKIM signature or Sender Policy
Framework (SPF)?"* header verification, indicating that he could not confirm
whether the message was the same as when it was composed, and that these
inconsistencies raised questions in his mind concerning the provenance of those
emails. °°

179. The ATO’s public-private key pair has not changed.*”°

180. Alan Batey was also asked by Dr Wright to examine four emails that are identified in the
report as DM2, DM3, DM5 and DM6.**’ The report suggests that DM2 and DM3 are
emails from Hao Khuu, DM5 is from Brigid Kinloch and DM6 is from Celeste Salem.
However, copies of the emails are not attached so we are unable to identify which emails
are being referenced. Notwithstanding this, we note that on the basis of the email
headers, Mr Batey:

180.1. States that DM2 and DM3 were sent from addresses residing within the
ato.gov.au domain space

180.2. Identifies that DM5 contains no SPF record or DKIM signature
180.3. Identifies that DM6 contains no SPF record

180.4. Conversely states that three emails have SPF and DKIM records that validate as
correct

180.5. Identifies that there is a question over the origin of DM5 given it does not have
SPF and DKIM records.

181. Mr Batey does not appear to have attempted to verify the DKIM signatures.
Other electronic evidence

182. The taxpayer has also provided purported screenshots of Bitmessages, text messages,
blogspot posts and digitally signed emails between Dr Wright, Mr Kleiman, Ms Nguyen
and High Secured (who the taxpayer advises provided the services to W&K) that
ostensibly support the taxpayer's assertions that it obtained services from W&K, paid
W8&K in Liberty Reserves, and obtained services and paid Professor Rees.**° The
taxpayer advises that these serve as contemporaneous, unalterable evidence that the
transactions took place.

 

82 Dr Sharples states ‘Domain Keys Identified Mail (DKIM) is a defined standard that enables the contents and the

source of email message to be verified’, Sharples report, paragraph 5.1

288 Sharples report, paragraphs 5.7, 5.8, 7.9 and 8.9

84 Dr Sharples states ‘The Sender Policy Framework (SPF) is a further email-validation system that enables those
computers processing the email on its journey from sender to recipient, and which are external to the originating
domain, to confirm that the email was passed from one of a set of computers that are authorised to process outgoing
email from a domain’, Sharples report, paragraph 6.1

°° Sharples report, paragraphs 9.7, 10,12, 10.13, 12.5.2 and 12.5.3

2°8 ATO Forensics Advice [C96]

*87 Forensic Report by Alan Batey dated 11 November 2015 case name ‘Email Analysis’ CF case reference ‘CP15
1588’ [C114]

288 Various Bitmessages, emails and texts between Dr Wright and Dave Kleiman, Uyen Nguyen and High Secured
[C31]; Various blogs written by Dr Wright [C32]

 

SENSITIVE PAGE 38 OF 55

 

 

 

CONFIDENTIAL DEF_01617851
Cage-9-

 

 

11INON2XN Dann 20.0 55
LIZULS— Tago STG

 

 

183.

184.

185.

186.

187.

188.
189.

190.

Bitmessage

ATO Forensics have independently verified that Bitmessages themselves are only
encrypted (‘cryptographically secure’) and therefore tamper proof when they are
transmitted over the internet. Once the Bitmessage is received, it can be altered. The
taxpayer contends this is incorrect, however has provided no evidence supporting this
assertion.**°

Mr Kleiman’s PGP signature

The taxpayer contends a report by Mr Batey confirms that Mr Kleiman’s digital signature
has been verified. The taxpayer commissioned the report from Mr Batey ‘to examine the
PGH keys and establish if they were used to sign the Tulip Trust PDF document’.2”° The
Tulip Trust PDF document has not been provided, however we understand it to be the
Tulip Trust document (refer to paragraphs 109 to 114 above). The report concludes that
‘the Tulip Trust. pdf file was indeed signed by David A Kieiman or an individual who had
access to his private PGP key and had made the public key available on the MIT PGP
key server. If anyone else had access to the private PGP key then that person would also
need to know the passphrase associated with that key’.

ATO Forensics advise that:

185.1. the public key used in the email purportedly signed by Mr Kleiman can be created
with a backdated creation date

185.2. there is no ‘Know Your Customer or ‘Proof Of Identity’ requirements when
uploading a public key to the MIT key server

185.3. as the digital signature is not supported by an X.509 certificate issued by a
trusted authority, there is no way to verify the owner of the digital signature, nor
the date that any signing occurred

This is demonstrated by the fact that another key on the same key server is also tied to
Mr Kleiman. However, its creation date is 26 February 2014, almost a year after his
death.

We further note that the key Mr Kleiman purportedly used to sign the laaS contract was
purportedly created in 2008 using the preferred encryption algorithm 8, 2, 19, 11. This
encryption algorithm did not exist in the PGP code base until 9 July 2009.

Blogspot
ATO Forensics have advised it is possible to backdate blogspot posts.
The taxpayer contends that Dr Wright has a hash of the blogspot saved to Twitter and

that this hash has been forensically verified. The taxpayer refers us to a report written by
Alan Batey as evidence.”

Mr Batey was asked to ‘determine if the supplied hash value is the same as the
generated has value from the PDF file named Deed of Trust’. Mr Batey was provided with
a hash value and the PDF file, which he hashed using HashCalc. The report does not
mention a tweet.

 

239

Annexure A of email from Robyn Thomas to Arna Synnot dated 27 November 2015 with subject ‘RE: CO1N Pty

Ltd — 2013 position paper [DLM=Sensitive] [C103]

*4° Forensic Report by Alan Batey dated 20 November 2015 case name ‘PGP Document Analysis’ CF case
reference ‘CP15 1588 [C117]

47 MIT PGP keyserver search results of Ox2bd4b0e7 pgp.mit.edu, viewed 3 February 2016 [C144]

242

Forensic Report by Alan Batey dated 18 November 2015 case name ‘Hash Analysis’ CF case reference ‘CP15

1588’ [C118]

 

 

SENSITIVE PAGE 39 OF 55

 

 

CONFIDENTIAL

DEF_01617852
Case-9

 

age-40-ef 55

 

 

 

191. The taxpayer has not provided the PDF file that was hashed or details of the tweet to the
ATO to allow us to verify Mr Batey’s work.

Other

192. The taxpayer and related entities have also provided emails purportedly with other parties
that contain features that cast doubt on their genuineness. One email provided was
apparently sent at ‘23:40 AM’.** Another references a domain that was not in existence
at the time it was sent.?“

193. On another occasion Dr Wright and his connected entities provided ATO officers with
copies of emails purporting to demonstrate training and technical support provided by an
entity, Al Baraka, from whom the entities had ‘acquired’ software. The emails were sent
from a domain linked to a virtual office in Istanbul known as ‘Servcorp’. The credit card
records of Dr Wright show that a payment was made to this virtual office around the time
the domain was established.”“° Dr Wright indicated in interview on 18 August 2014 that
he did not have any reason to make such a payment to ‘Servcorp’ and that he intended to
make inquiries as to how that payment appeared on his statement.7“° On 27 November
2015, a related entity contended that ‘it is likely that [Al Baraka’s purported agent] had a
copy of Dr Wright's credit card. This credit card was cancelled in 2014 as it had been

used for several fraudulent purchases’.**’

194. Dr Wright sent an email to Michael Hardy on 10 October 2014 with details of addresses
controlled by the taxpayer and related entities.°*° This included a screenshot of Bitcoin
wallet software. One address, 1933, is written in a different font to the rest of the text
within the software.

 

°43 Email from accounts@mifminingservices.com to Craig Wright dated 16 August 2013 at 23:40 AM with subject

‘Reciept’ [HS32]

244 Purported email from markferrier@hotmail.com to Craig S Wright dated 12 October 2013 with subject ‘Thank
You...’ references the subdomain cp-in-2.e-delivery.albaraka-bank.asia/cpanel. The albaraka-bank.asia domain was
first registered on 31 December 2013 [M26]

*4° Attachments to letter from HM Revenue and Customs to ATO dated 27 May 2015 ref 7790 [C46]; Attachments to
letter from HM Revenue and Customs to ATO dated 20 May 2015 ref 7790 [C47]; Email to ATO dated 8 May 2015
C48]

Me Email from Craig Wright to Jonathon Slater of Clayton Utz dated 21 August 2014 with subject ‘RE: Servcorp’
M37]

My Annexure A of email from Robyn Thomas to Nathan Firth dated 27 November 2015 with subject ‘RE: Following
up on GST objections [DLM=Sensitive:Legal] [T35]

24 Email from Craig Wright to Michael Hardy dated 10 October 2013 with subject ‘Discussion’ [C44]

 

SENSITIVE PAGE 40 OF 55

 

 

 

CONFIDENTIAL DEF_01617853
Case-9: 4/29020—Page4t+ef 55

 

 

 

 

YOUR CONTENTIONS

195. Detailed information relating to the taxpayer's factual contentions is set out in various
parts of the ‘Relevant facts’ section of this paper above.

ISSUE 1: R&D TAX OFFSETS (W&K)

196. The taxpayer contends that it is entitled to an R&D tax offset in 2012-13 income year in
respect of expenditure incurred pursuant to an agreement with W&K.

197. The taxpayer contends that it incurred the expenditure pursuant to an agreement with
WK.

198. The taxpayer contends that it conducted registered R&D activities during the 2012-13
income year.

199. The taxpayer contends that it conducted the registered R&D activities in 2012-13 solely in
Australia.

ISSUE 2: R&D TAX OFFSETS (PANG)

200. The taxpayer contends that itis entitled to an R&D tax offset in the 2012-13 income year
in respect of expenditure incurred to Ignatius Pang.

201. The taxpayer contends that it incurred the expenditure to Dr Pang.

202. The taxpayer contends that it conducted registered R&D activities during the 2012-13
income year.

ISSUE 3: FOREIGN EXCHANGE LOSS

203. The taxpayer contends that it is entitled to a deduction for a forex realisation loss of
$404,204 in the 2012-13 income year, in respect of an obligation to pay foreign currency
to W&K.

ISSUE 4: PROFESSOR REES DEDUCTION

204. The taxpayer contends that it is entitled to a general deduction of $2,066,392 in the 2012-
13 income year in respect of a loss or outgoing incurred in respect of an acquisition from
Professor Rees.

ISSUE 5: ASSESSABLE INCOME

205. The taxpayer contends that it derived assessable income of $2,962,399 in the 2012-13
income year in respect of a sale to Hotwire.

 

SENSITIVE PAGE 41 OF 55

 

 

 

CONFIDENTIAL DEF_01617854
Case-9: 42020—Page-42-ef 55

 

 

 

 

OUR REASONS FOR DECISION

ISSUE 1: R&D TAX OFFSETS (W&K)

206. /ssue: |s the taxpayer entitled to an R&D tax offset in the 2012-13 income year in respect
of expenditure incurred pursuant to a contract with W&K?

207. Decision: No.

208. Under Division 355 of the ITAA, an R&D entity may be entitled to a tax offset in respect of
certain R&D activities. To be entitled to the tax offset, the R&D entity needs one or more
notional deductions under the Division. One kind of notional deduction is for expenditure
on R&D activities.

209. An R&D entity’s entitlement to a notional deduction is determined under section 355-205,
which provides:

(1) An R&D entity can deduct for an income year (the present year) expenditure it incurs during
that year to the extent that the expenditure:

(a) is incurred on one or more R&D activities

(i) for which the R&D entity is registered under section 27A of the industry Research
and Development Act 1986 for an income year and

(ii) that the activities to which section 355-210 (conditions for R&D activities) applies
and

(b) if the expenditure is incurred to the R&D entity’s associate — is paid to that
associate during the present year.

Note 1: if the matters in sub-paragraphs (a)(i) and (ii) are not satisfied until a later income year, the
R&D entity will need to wait until then before it can deduct the expenditure for the present year

Note 2: The R&D activities will need to be conducted during the income year the R&D entity is
registered for those activities (see sections 27A and 27J of the Industry Research and Development
Act 1986)

210. An R&D entity whose notional deductions are at least $20,000 is entitled to a tax offset
equal to a proportion of those deductions.*“° Where the R&D entity's aggregated turnover
is less than $20m and the entity is not controlled by an exempt entity or entities, the tax
offset is 45% of the deductible amount and is refundable.?°°

No R&D activities registered

211. For the purposes of the R&D Tax Offset, an entity can deduct for an income year
expenditure it incurs during that year to the extent that the expenditure is incurred on one
or more core or supporting R&D activities for which the entity is registered under section
274A of the IRDA.?°"

212. On 19 February 2016 Ausindustry made a finding under section 27J of the IR&D Act that
none of the activities registered by the taxpayer in its 2012-13 Ausindustry application
were core or supporting R&D activities.

213. Where a finding is made under section 27J the R&D entity’s registration is taken always
to have existed in a form consistent with the finding, meaning the taxpayer is taken to
have never been registered for core or supporting R&D activities in 2012-13.

 

*4° Subsection 355-100(1)

on Items 1 and 2 of subsection 355-100(1) and section 67-30
Section 355-205

*2 IRDA subsection 27L(1)

 

 

SENSITIVE PAGE 42 OF 55

 

 

CONFIDENTIAL DEF_01617855
Cage-9-

 

11INON2XAN Dann A245 55
LILO TAaAGe So-7

 

 

 

214. Findings made by Ausindustry under section 27J are binding on the Commissioner for
the purposes of assessments of the R&D entity for the income year or years to which they

apply. 2°

215. Given the taxpayer has no registered core or supporting R&D activities for 2012-13, it is
not entitled to claim the expenditure purportedly incurred to W&K as a notional deduction
for the purposes of the R&D tax offset.

No expenditure incurred

216. Further, we do not consider the taxpayer to have incurred any expenditure pursuant to a
contract with W&K. Accordingly, the purported contract would not have given rise to a
notional deduction for the purposes of the R&D tax offset even if registered R&D activities
had been conducted for the taxpayer. 7°"

217. To qualify for a notional deduction under section 355-205, an R&D entity must incur
expenditure.

218. The term ‘incurred’ is not defined in the legislation. The following guidance on the term
‘incurred’ is provided in TR 97/7: income tax: section 8-1 - meaning of ‘incurred! - timing
of deductions. At paragraph 6, it states:

The courts have been reluctant to attempt an exhaustive definition of a term such as
‘incurred’. The following propositions do not purport to do this, they help to outline the scope
of the definition. The following general rules, settled by case law, assist in most cases in
defining whether and when a loss or outgoing has been incurred:

a) ataxpayer need not actually have paid any money to have incurred an outgoing provided
the taxpayer is definitively committed in the year of income. Accordingly, a loss or
outgoing may be incurred within section 8-1 even though it remains unpaid, provided the
taxpayer is ‘completely subjected’ to the loss or outgoing. That is, subject to the
principles set out below, it is not sufficient if the liability is merely contingent or no more
than pending, threatened or expected, no matter how certain it is in the year of income
that the loss or outgoing will be incurred in the future. It must be a presently existing
liability to pay a pecuniary sum;

b) a taxpayer may have a presently existing liability, even though the liability may be
defeasible by others;

c) ataxpayer may have a presently existing liability, even though the amount of the liability
cannot be precisely ascertained, provided it is capable of reasonable estimation (based
on probabilities);

d) whether there is a presently existing liability is a legal question in each case, having
regard to the circumstances under which the liability is claimed to arise;

e) inthe case of a payment made in the absence of a presently existing liability (where the
money ceases to be the taxpayer's funds) the expense is incurred when the money is
paid.

219. The meaning of the term ‘incurred’ in relation to R&D expenditure is the same as its
meaning in relation to section 8-1.7°°

220. In the present case there are numerous anomalies and inconsistencies in the evidence
provided that lead us to conclude that:

220.1. the taxpayer did not have access to the purported CO1N supercomputer

220.2. no payment was made to W&K

 

*°3 Subsection 355-705(1)
4 Paragraph 355-100(1)(a) and subsection 355-205(1)
°° Desalination Technology Pty Ltd v. Federal Commissioner of Taxation 2013 ATC 10-343 paragraph 16

 

SENSITIVE PAGE 43 OF 55

 

 

 

CONFIDENTIAL DEF_01617856
Case-9: 42020—Page44-ef 55

1Q
LU UV
SENSITIVE REASONS FOR DECISION

 

oO

 

 

 

220.3. no liability arose from the purported agreement between the taxpayer and W&K.

221. Considered cumulatively,*°° we consider that these anomalies and inconsistencies lead to
the conclusion that the purported agreement amounts to a sham. It is considered that the
purported agreement was not intended to create the legal rights and obligations it gives
the appearance of creating,”°’ but was, rather, intended to be a disguise for some other
transaction or for no transaction at all.?°°

222. At the outset, we note that the taxpayer’s contentions rely almost exclusively on
electronic evidence that cannot be verified by independent third parties, and in some
instance has been proven to have been fabricated. We note:

222.1. ATO Forensic records show that the emails from Celeste Salem, Brigid Kinioch,
and Hao Khuu were not sent from the ATO. The Sharples and Batey email
reports commissioned by Dr Wright do not disprove this. Neither attaches the
emails they were provided with; as such we cannot identify which emails were
analysed. Despite this large omission, the forensic reports found anomalies in all
four emails analysed. We note in particular, only Sharples attempted to
revalidate the emails as genuine using DKIMs and in each instance he was
unable to do so. This shows the emails either did not originate from the ATO, or
they did originate from the ATO however had the content altered such that the
DKIM signature was no longer valid.

222.2. We have not been provided with the PDF file or the details of the tweet to enable
us to test the taxpayer's claims that Dr Wright saved a contemporaneous hash of
the purported Tulip Trust document. Batey’s hash report is rejected as evidence
of the contention as it does not attach the PDF file and makes no reference to
the purported tweet.

222.3. We also reject the conclusion of Batey’s PGP report. Given anyone can upload a
key pair to the MIT key server with no proof of identity requirements, Batey is not
in a position to state that the keys belonged to Mr Kleiman. We maintain that the
creation dates of keys on the MIT key server and the time stamping of digital
signatures can be easily manipulated by changing the time and date settings on
the computer they are created on.

222.4. The key purportedly used by Mr Kleiman to sign the laaS contract was created
with an encryption algorithm that did not exist at the time it was purportedly
created.

222.5. The existence of two versions of the email purportedly from Mr Kleiman
attaching the Tulip Trust ‘deed’, the doctored Bitcoin wallet screenshot and the
anomalies with other email times indicates electronic evidence has been falsified
or tampered with.

222.6. We maintain that Bitmessages can be created locally by anyone (instead of
received over the internet) to support a claim, thus they cannot be treated as
unalterable evidence.

223. This casts considerable doubt over all of the evidence provided by the taxpayer that we
have been unable to independently verify. We therefore cannot accept the veracity of any
of the electronic communications the taxpayer claims support its contentions in relation to
the transactions under audit unless verified directly with the ATO by an independent third

party.

 

°° Richard Walter Pty Ltd v FC of T95 ATC 4440 at 4452.
°°’ See Snook v. London & West Riding Investments [1967] All ER 518 at 528-529.
*8 Richard Walter Pty Ltd v. Commissioner of Taxation (1996) 67 FCR 243 at 257-258.

 

SENSITIVE PAGE 44 OF 55

 

 

 

CONFIDENTIAL DEF_01617857
Cage-9-

 

 

11INON2XN Dann AG 4 55
LILO TAGe SSO

 

 

Existence of the purported supercomputer

224. In relation to the existence of the purported CO1N supercomputer, the anomalies outlined
above at 115 to 126 lead us to the following conclusions:

224.1.

224.2.

224.3.

224.4.

224.5.

224.6.

224.7.

224.8.

224.9.

none of the information supplied to the ATO by the taxpayer is sufficiently
reliable to support the assertion that it has access to, or built, a supercomputer
matching the specifications of the purported CO1N supercomputer

the results shown on screen of the hardware suggest that someone has
manipulated the results in an attempt to replicate the specifications of the
purported CO1N supercomputer, however, when examined more closely, the
results show inconsistencies and errors which should not occur. These errors
include:

(a) incorrect names of processors

(b) hardware details which are incorrect, including socket and number of
memory slots

(c) the discrepancies over the system being a Supermicro or SGI system, with
identical identifiers which should be unique (such as Serial Numbers and
UUID’s).

The display of details of the nVidia Tesla cards is also unconvincing. Duplicates
of serial numbers and UUIDs were observed and the fact that they are also
obfuscated, and appear to have been taken from an internet source, makes
them unconvincing as proof of the existence of the purported CO1N
supercomputer. The duplication and obfuscation of these numbers suggests that
no Tesla card matching the specifications claimed by the taxpayer was accessed
during the presentation and the results were entirely fabricated with material
taken from the internet.

These errors and inconsistencies would not occur if a legitimate system with the
specifications claimed to have been acquired by the taxpayer was being
interrogated.

The IP addresses used for the system are registered for the use of Dr Wright in
Australia. The other addresses listed are for a Private Network which can't be
routed over the internet. As all the nodes must connect to the same network this
suggests the compute nodes were not in Panama, as contended by the taxpayer

The specifications for the purported CO1N supercomputer provided by Dr Wright
to the ATO are not consistent with each other nor with those listed on the Top
500 website. Again this information appears unreliable.

The evidence presented by the taxpayer at the ATO’s visit on 26 March 2015
suggests a Hewlett Packard system was used to conduct the demonstration and
third party information indicates that that Hewlett Packard system was sold and
shipped to a purchaser located in Australia.

The evidence presented by the taxpayer does not match the configuration of any
systems soid by SGI. The SGI system the taxpayer claims to have acquired
access to was not available for sale at the time the taxpayer purportedly
acquired access to it, nor was any system of that kind shipped to any purchaser
within the 2012-13 income year.

The videos and screen captures recorded at the visit therefore provide no
reliable evidence to support any assertion that the purported CO1N
supercomputer exists. The most reasonable conclusion to draw from the material

 

 

SENSITIVE PAGE 45 OF 55

 

 

CONFIDENTIAL

DEF_01617858
Cage-9-

 

LOIN Dann AG A 55
TOIL Page 4-0

 

 

 

presented is that someone has produced reports and then deliberately modified
the results, with the intention of misleading the ATO into accepting that a
supercomputer, as described by the taxpayer, had been acquired.

224.10. Given Dr Wright’s relevant qualifications and experience we understand that he
would have sufficient computer programming skills to be able to make the
system appear to be using known commands but program those commands to
produce the results he wants to show.

225. From these anomalies, and our conclusions below regarding the purported agreement
and payment, we conclude that the taxpayer did not have access to the purported
supercomputer. Given Dr Wright’s extensive IT qualifications, it is inconceivable that he
was unaware of this fact. We therefore conclude that the evidence provided to us was
manufactured by the taxpayer in an attempt to deceive us.

Purported payment

228. The non-existence of the supercomputer is consistent with the evidence that the taxpayer
did not make a payment to W&K. In relation to this we note:

226.1. Primary evidence for the payment consists of a purported screenshot from a now
defunct website. As such, it cannot be verified. However, we note the screenshot
is inconsistent with other screenshots of the Liberty Reserve Transaction History
screen available on the internet from around the same time. Instead, the screen
shot provided appears to have been based on the Liberty Reserve home page
and appears to have been altered to include a transaction list. This indicates it
has been fabricated.

226.2. The taxpayer did not provide the requested evidence of the establishment of or
transfer of funds into the Liberty Reserve account. The failure to provide this
further indicates the Liberty Reserve payment simply did not occur.

226.3. Further evidence provided by the taxpayer consists of a PDF of a purported
email from High Secured where High Secured asserts it provided laaS services
to W&K and received payment from W&K in Liberty Reserves. The email file has
not been provided to allow us to analyse its provenance and High Secured have
failed to respond to our direct requests to verify services provided to the taxpayer
and related entities. In light of this and the other matters detailed in paragraphs
174 to 194, we are unable to accept the email as legitimate, and consider it more
than likely to be fabricated.

226.4. Evidence from independent sources supports the conclusion that CO1N UK was
an inactive shelf company which had no connection with the taxpayer at the time
the alleged payment was made.

226.5. Anomalies in CO1N UK’s purported resolution to acquire shares, application to
acquire shares and share certificates cast doubt on their authenticity. The use of
a third party secretarial service to ‘fix errors’ and the issuing of documents in the
wrong names confirms that these documents have little value as
contemporaneous evidence of the actions of the parties.

226.6. On two separate occasions after the shares were purportedly issued to CO1N
UK, representatives of the taxpayer made written statements to the ATO
regarding the taxpayer’s share structure that did not include details of these
shares. Mr Chesher, the author of one of the statements, was the taxpayer’s
internal accountant and authorised contact at the time. We therefore reject the
taxpayer’s contention that Mr Chesher made a mistake as he was unfamiliar with
the taxpayer. Even if this was the case, no explanation was given for Dr Wright’s

 

SENSITIVE PAGE 46 OF 55

 

 

 

CONFIDENTIAL DEF_01617859
Cage-9-

 

11INN2XN Dann AZo 55
LILULS— Tage Se t-O

 

 

 

failure to correct Mr Chesher’s email, or the second occasion on which the
taxpayer apparently erroneously advised of its shareholdings.

226.7. There are numerous inconsistencies in other evidence provided by the taxpayer
which cast doubt on the contention that a payment was made:

(a) The purported invoice, which requires payment by way of an assignment of
Bitcoin, is contrary to the statement of work, which requires payment
through Liberty Reserve.

(b) The taxpayer has changed its explanation as to the circumstances of how
the purported invoice was paid on six separate occasions.

(c) The taxpayer's most recent explanation conflicts with share certificates and
the share register, although these are of limited value in any event given the
taxpayer acknowledges that backdating has occurred.

227. Because of the circumstances listed above and our conclusion that access to a
supercomputer of the nature described by the taxpayer was never acquired by it, we infer
that no payment was made to W&K by or on behalf of the taxpayer and that the
documentation was created by the taxpayer in order to fraudulently deceive the ATO and
support the false and misleading statements made by it in its 2012-13 income tax return.

Purported agreement

228. This view is further supported by the irregularities concerning the purported agreement
between the taxpayer and W&K. We note:

228.1. The statement of work has been created by making some minor alterations to a
US government laaS tender document obtained from the internet.

228.2. The statement of work does not fully identify or define the parties. The taxpayer
is simply referred to as ‘Strasan’ or ‘Strassan’ and no company identifier,
corporate seal, contact details or other identifying information is provided.

228.3. The taxpayer's director, Dr Wright is listed as the contact for W&K.

228.4. The statement of work does not contain any detailed specifications of quantity of
services to be provided, the price of those services, the time at which those
services are to be performed or that price is to be paid.

228.5. Purported appendices to the statement of work:
(a) do not state a price for the alleged services or a date for payment

(b) contradict pricing arrangements in the statement of work, which refer to a
fixed fee over a 12 month period

(c) are excluded from the contract file which the taxpayer contends has been
electronically signed

(d) refer to the taxpayer as ‘CO1N’, even though the taxpayer did not change its
name to CO1N until 25 June 2014

(e) purport to provide for the management of systems access by a company
which did not exist at the time of the agreement

(f) make references to escrow arrangements which are not otherwise found in
the documentation

(g) otherwise have the style of a document created separately from the
statement of work.

 

SENSITIVE PAGE 47 OF 55

 

 

 

CONFIDENTIAL DEF_01617860
Cage-9-

 

11INON2XN Dann AQ 4 55
LILOULS—TAGe So-7

 

 

 

228.6. Nowhere in the purported statement of work or appendices are the technical
requirements of the supercomputer specified.

228.7. The taxpayer has made contradictory statements regarding the escrow
arrangements for the transaction.

228.8. We cannot verify that the electronic signature on the statement of work was
made by Mr Kleiman, or the time or date on which the signing occurred. The key
apparently used by Mr Kleiman to sign the agreement appears to have been
created with a backdated creation date.

229. Having regard to these inconsistencies and anomalies relating to the contract, the
evidence that access to the purported supercomputer was never acquired by the
taxpayer and the anomalies relating to the purported payment, we do not accept that the
evidence provided substantiates that the taxpayer incurred expenditure to W&K. In fact,
we infer that these documents were created with the intention of deceiving the
Commissioner and in order to support the false and misleading statements of the
taxpayer.

R&D activities (if any) not conducted solely in Australia or an external Territory

230. We do not consider that all (or any) of the taxpayer’s purported activities were conducted
solely in Australia. Accordingly, expenditure on such activities could not have given rise to
a notional deduction for the purposes of the R&D tax offset, even if the taxpayer had
incurred expenditure on registered R&D activities.*°°

231. In order for expenditure on such activities to qualify for a notional deduction, the activities
would have to be conducted for the taxpayer solely within Australia or an external
Territory.?© This requirement would not be satisfied in the present case, as neither W&K
nor High Secured conducted activities in these places.

232. Where all or part of an R&D activity is conducted outside of Australia and its external
Territories, it must be covered by an overseas finding.**" In the present case, the
taxpayer did not have an overseas finding in relation to activities purportedly conducted
for it by W&K or High Secured.

233. The statutory test to be applied concerns whether the relevant activity is ‘conducted for’
an entity within Australia or an external Territory. The word ‘conducted’ ordinarily means
‘controlled’, ‘managed’ or ‘operated’.**? However, it is clear that an entity can ‘conduct’
R&D activity for the purposes of the R&D provisions, despite having no actual or effective
ownership of the results of the activity and no ultimate control over the R&D activity as a
whole.”©? Such an entity conducts R&D activity ‘for an R&D entity by carrying out its
actions for the benefit of the R&D entity, whether as agent or otherwise.7°*

234. To the extent that core R&D activities were conducted in the present case they would
have consisted of:

234.1. ‘experimeni[s]’ being undertaken on computing infrastructure controlled by High
Secured; and

 

*° Paragraphs 355-100(1)(a), 355-205(1)(a) and 355-210(1)(a)

26° Baragraph 355-210(1)(a)

*6" Daragraphs 355-210(1)(d) and (e) and IRDA paragraph 28C(1)(a)

°62 Pharmaceutical Society of Great Britain (Council of) v. Fuller (1932) 96 JP 422 at 424; Pride of Derby v. British
Calanese Ltd [1953] 1 All ER 179 at 189.

3 On the concept of ownership of results and control over conduct, see Taxation Ruling IT 2451 income tax:
Investor funding of research and development activities.

264 See IT 2451, paragraph 21.

 

SENSITIVE PAGE 48 OF 55

 

 

 

CONFIDENTIAL DEF_01617861
Cage-9-

 

LOIN Dann AO 4 55
TOIL PAGe SF -7

 

 

 

234.2. ‘observation and evaluation’”©> being undertaken by researchers on behalf of the
taxpayer.

235. Computer infrastructure would have been used to perform the core R&D activity to the
extent that it was used to perform simulations,*© since this process would bring into
existence the very thing which forms the basis of experimentation.7°’

236. To the extent that the laaS services were directly related to the performance of
experiments, despite not being part of the experiments themselves, they would have
been supporting R&D activities. °°°

237. In the present case, the purported services which provided the occasion for the purported
expenditure comprise the provision of access to computing infrastructure for cloud
storage, virtual machines and cloud web hosting.*® That activity would be conducted in
the place or places where the computing infrastructure is located. Those places were not
in Australia or an external Territory.

238. We note that the requirements above are only relevant to expenditure which the taxpayer
contends that it incurred on R&D activities. The question does not arise in relation to
expenditure on other activities, such as those which the taxpayer alleges were conducted
by people located in Australia.?”°

ISSUE 2: R&D TAX OFFSETS (PANG)

239. Issue: |s the taxpayer entitled to an R&D tax offset in the 2012-13 income year, under
Division 355 of the ITAA, in respect of expenditure incurred to Ignatius Pang?

240. Decision: No.
No R&D activities registered

241. As detailed above, the taxpayer has no registered core or supporting R&D activities in the
2012-13 income year. It is therefore not entitled to claim any expenditure purportedly
incurred to Dr Pang as a notional deduction for the purposes of the R&D tax offset.

No expenditure incurred

242. We do not consider the taxpayer to have incurred any expenditure to Dr Pang.
Accordingly, the purported expenditure to Dr Pang would not have given rise to a notional
deduction for the purposes of the R&D tax offset even if registered R&D activities were
conducted for the taxpayer.?”"

243. See paragraphs 218 to 219 above for discussion of the meaning of the term incurred.

244. The evidence provided by the taxpayer does not establish that the taxpayer owed any
obligation to Dr Pang, or paid him any amount.

245. The taxpayer has not provided any written agreement with Dr Pang, an invoice issued by
Dr Pang, or acknowledgement by Dr Pang that Dr Wright would invoice the taxpayer on
his behalf that would evidence a presently existing liability existed. Further, the invoice

 

°° Subparagraph 355-25(1)(a)(ii).

88 See paragraph of this paper 133.

*°7 Subsection 355-25(1); Explanatory memorandum to Tax Laws Amendment (Research and Development) Act
2011, paragraph 2.19.

268 Subsection 355-30(1); Explanatory memorandum to Tax Laws Amendment (Research and Development) Act
2011, paragraph 2.21.

*6° Statement of Work, sections 2, 4.3.1, 4.3.2, 4.3.3. [C24]

7 See paragraph of this paper 133.

2" Baragraph 355-100(1)(a) and subsection 355-205(1)

 

SENSITIVE PAGE 49 OF 55

 

 

 

CONFIDENTIAL DEF_01617862
Cage-9-

 

11INON2AN Dann EN 4 55
LIZULS—TAaGo Seo

 

 

 

apparently issued by Dr Wright ‘as agent’ for Dr Pang is for the provision of software by
Dr Wright to the taxpayer — not for services provided by Dr Pang as we would expect if it
reflected the agency arrangement the taxpayer contends. The taxpayer has provided no
evidence of the purported agency arrangement. Further, Dr Wright’s statement to KPMG
that the amount was not paid as at 23 May 2014 and would not be ‘formally issued until
June 2014’, indicates that no invoice had been prepared at that date.

246. The taxpayer has provided contradictory accounts about whether Dr Pang was a
contractor or employee and how Dr Pang was paid, including from Dr Pang himself. Dr
Pang’s email does not indicate what he was paid for, who he was paid by or when he was
paid. This confusion is amplified by the fact that Dr Pang received remuneration from
Hotwire in the 2013-14 income year. Further, the invoice states that Dr Pang received
software and hardware, yet his email states he received a laptop, printer, salary and
superannuation.

247. While the taxpayer contends the purported expenditure was entered into the its general
ledger, the entry (or any entry for an amount of $5,000) cannot be located. This is also
inconsistent with Dr Wright's earlier statement to KPMG.

248. Having regard to the lack of documentation evidencing that the taxpayer had a presently
existing liability to, or paid Dr Pang in the 2012-13 income year, we do not accept that the
taxpayer incurred a liability to Dr Pang.

Notional deductions less than $20,000

249. Further, or in the alternative, given we do not consider that the taxpayer is entitled to a
notional deduction in respect of the purported W&K expenditure, any expenditure
incurred to Dr Pang would not have given rise to a notional deduction for the purposes of
the R&D tax offset even if registered R&D activities were conducted for the taxpayer.

250. Where notional deductions are less than $20,000, a tax offset is only available in relation
to expenditure which has been incurred to a research service provider (within the
definition of the IRDA).?”

251. The taxpayer claims to have incurred $5,000 to Dr Pang, who was not a research service
provider in the 2012-13 income year. Accordingly, the taxpayer would not be entitled to a
tax offset even if it incurred expenditure to Dr Pang on, and had conducted, registered
R&D activities.

ISSUE 3: FOREIGN EXCHANGE LOSS

252. Issue: |s the taxpayer entitled to a deduction under section 775-55 of the ITAA for a forex
realisation loss of $404,204 in the 2012-13 income year, in respect of an obligation to pay
foreign currency to W&K?

253. Decision: No.
No obligation to pay foreign currency

254. We do not consider that the purported contract with W&K gave rise to any obligation to
pay foreign currency for the purposes of the forex provisions.” Accordingly, the
purported contract did not give rise to any forex realisation loss.

255. Forex realisation event 4 happens if an entity ceases to have all or part of an obligation to
pay foreign currency.” An entity makes a forex realisation loss from forex realisation

 

*72 Item 1 of Subsection 355-105(2)
77° Section 775-55
274 Daragraph 775-55(1)(a)

 

SENSITIVE PAGE 50 OF 55

 

 

 

CONFIDENTIAL DEF_01617863
Cas

CONFIDENTIAL

 

 

 

 

event 4 where the amount paid in respect of the event happening exceeds the proceeds
of assuming the obligation to pay, and some or all of that excess is attributable to a
currency exchange rate effect.?”°

256. In the present case we do not accept that the taxpayer had an obligation to pay foreign
currency to W&K. Accordingly, the taxpayer did not make a deductible forex loss.

Forex loss (if any) incorrectly calculated

257. Further, or in the alternative, if the taxpayer did have an obligation to pay foreign currency
to W&K, we consider that its deductible forex realisation loss was incorrectly calculated.

258. If the taxpayer did have an obligation to pay foreign currency to W&K, its deductible forex
loss would be calculated as follows:

 

 

 

 

 

 

 

 

Date item US$ value | A$ value of US$1 | A$ value (rounded)

30 July 20127”° Proceeds of assuming 5,175,000 0.9533019907 4,933,338
obligation

6 January 20137”"_| Proceeds of discharging 5,175,000 0.9544716999 (4,939,391)
obligation

Forex realisation loss (A$) (6,053)

 

 

 

ISSUE 4: PROFESSOR REES DEDUCTION

259. Issue: |s the taxpayer entitled to a deduction of $2,258,534 in the 2012-13 income year
under section 8-1 of the ITAA in respect of a purported loss or outgoing incurred in
respect of an acquisition from Professor Rees?

260. Decision: No.
No loss or outgoing

261. We do not consider the taxpayer to have incurred a loss or outgoing in respect of any
acquisition from Professor Rees. Accordingly, the purported arrangement with Professor
Rees did not give rise to any general deduction.?”

262. See paragraphs 218 to 219 above for discussion of the meaning of the term incurred.

263. The evidence provided by the taxpayer does not establish that the taxpayer acquired any
material or services from, or owed any obligation to, Professor Rees.

264. The agenda for the visit to the taxpayer’s premises on 1 and 2 April 2015 (issued in draft
form on 25 March 2015 and final form on 30 March 2015) indicated under the heading
‘Professor Rees material’ that we requested to see the ‘library’. Despite being advised in
the taxpayer’s response dated 20 February 2015 that selected papers would be available
to view, no papers were shown. No papers were provided in response to the position
paper.

265. Professor Sarah Rees indicated that she was only aware of one unpublished paper
written by her father and that the content of that paper was later published in an updated
form. We also asked to see evidence of the software provided under licence. The
taxpayer showed us one piece of software and refused our request to run it. Professor
Sarah Rees has advised us that her father did not write software. We further note that the
software showed to us resembles that available from the CoCoA library. The taxpayer

 

5 Subsection 775-55(5)

“78 Invoice issued by W&K Info Defence Research LLC to Strasan Pty Ltd dated 30 July 2012 [C25]
a7 Liberty Reserve screenshot: 'Craig Wright R&D Trust’ [C34]

278 Subsection 8-1(1)

 

 

SENSITIVE PAGE 51 OF 55

 

 

ef 55

DEF_01617864
nO: AAA 2.
a (o} 11INN2AN Dp BE”
Pos LICVOS Tage Sou

 

 

 

 

provided no evidence of the ‘algebra’ provided. All four of Professor Rees’ daughters
advise they have never heard of the taxpayer or Dr Wright. Professor Sarah Rees also
advised that Professor Rees did not undertake consulting work. Accordingly, we do not
accept that the taxpayer acquired anything from Professor Rees.

266. Regardless of whether the taxpayer acquired anything from Professor Rees, it has not
demonstrated that it incurred any loss or outgoing. The taxpayer has stated that no
written agreement existed with Professor Rees and the taxpayer has not provided any
correspondence from Professor Rees himself regarding the arrangement.

267. The taxpayer has not substantiated that it paid Professor Rees, and has provided
anomalous accounts of this. The taxpayer first advised that it had instructed an amount
be held in trust for Professor Rees. The taxpayer then advised that it provided private
keys to Professor Rees on 28 June 2013. Then it advised the Bitcoin was held in trust for
Professor Rees until the keys were released. We note the following anomalies:

267.1. The taxpayer claims that Professor Rees was provided with private keys to
seven addresses. At 28 June 2013, the contents of these addresses was
34,512.57 Bitcoin, greater than the 27,636.38 Bitcoin the taxpayer claims to have
been in them.

267.2. The taxpayer claims that the contents of the addresses were forwarded to a new
address, 1LXc on 13 August 2013. The taxpayer claims that that this was held
for Professor Rees, a position that is inconsistent with Professor Rees having the
private keys to the seven addresses. Further, if the private keys were transferred
to Professor Rees on 28 June 2013 and the taxpayer was unable to recreate
them as it contends, Professor Rees must have transferred the Bitcoin to 1LXc
three days before his death. At 28 June 2013, Professor Rees was in a nursing
home, declining in health and had ceased using a computer.

267.3. The taxpayer claims that a related entity used the 1LXc address to pay a third
party, Mark Ferrier on 15 September 2013. If the Bitcoin was held by or for
Professor Rees, it could not have been provided to Mr Ferrier. The taxpayer has
further advised that the 1LXc address was still controlled by Dr Wright at 10
October 2013. Clearly, the address cannot have been held simultaneously by or
for Professor Rees, Mr Ferrier and Dr Wright.

267.4. None of Professor Rees’s daughters has any knowledge of the payment and no
Bitcoin was known to the executors of Professor Rees’s estate.

268. Further, we have not been provided with any evidence that the taxpayer received any
Bitcoin from Hotwire to fund the purported payment to Professor Rees. Hotwire first
claimed it paid the taxpayer on 18 June 2013 with Bitcoin in address 1MyG; then
presented a deed indicating it paid using different Bitcoin addresses on 30 June 2013;
then indicated that the deed, despite clearly indicating that legal title was to transfer,
merely represented the transfer of equitable interests in the Bitcoin held within those
addresses.

269. The taxpayer has not provided any evidence to substantiate the statement in the
background to the Software Development Agreement that Mr Kleiman funded the
agreement and then advised that following Mr Kleiman’s death, Hotwire funded the
agreement. The taxpayer declined to sign messages within the relevant addresses to
evidence that it controlled them, stating that once the keys had been released to third
parties, they cannot be recreated. An email purportedly sent by the taxpayer warning the
ATO that it would not always be able to evidence ownership of the addresses into the
future was never received by the ATO. The email was also purportedly sent at a time
when 271 or 22 of the addresses purportedly controlled by the taxpayer and related

 

SENSITIVE PAGE 52 OF 55

 

 

 

CONFIDENTIAL DEF_01617865
Case-9: 42020—Page-53-ef 55

 

 

 

 

entities had purportedly already been transferred to MJF and Professor Rees. On this
basis, the taxpayer has not substantiated that it ever held the Bitcoin or interests in
Bitcoin it purports to have paid Professor Rees. This casts further doubt on the taxpayer's
assertion that it paid Professor Rees.

270. Based on these discrepancies and inconsistencies, and the taxpayer's reliance on
electronic evidence, we do not accept that the taxpayer incurred or paid an amount to
Professor Rees.

No connection with assessable income

271. Further, or in the alternative, if Professor Rees did provide the invoiced items and
payment was made, the following evidence indicates any such payment was not incurred
in gaining or producing assessable income, nor was it necessarily incurred in carrying on
a business to gain or produce assessable income:

271.1. Professor Rees provided assistance to Dr Wright for many years without
remuneration.

271.2. Professor Rees did not request payment or enter into negotiations with Dr Wright
over the payment — Dr Wright told him what the taxpayer would give him.

271.3. Dr Wright had to instruct Mr Kleiman to make Professor Rees take the payment.

271.4. In addition, the taxpayer's most recent contention is that Professor Rees was
paid for work carried out in the period between 1999 and 2008. The taxpayer did
not exist until July 2011. Therefore we consider that if a loss or outgoing was
incurred to Professor Rees (a position we do not agree with), it could not have
been incurred by the taxpayer.

271.5. Dr Wright's description of the negotiation between the parties indicates that any
payment made was a voluntarily payment, not reasonably capable as being seen
as desirable or appropriate from the point of view of the pursuit of the business
ends of the taxpayer, as any work performed or material provided by Professor
Rees had occurred several years before the inception of the taxpayer on a
voluntary basis, with no payment or reward required or contemplated.

ISSUE 5: ASSESSABLE INCOME

272. Did the taxpayer derive assessable income *’°of $2,962,399 in the 2012-13 income year
in respect of a supply to Hotwire related to the purported acquisition from Professor
Rees?

2/3. Decision: No.
No assessable income derived

274. A taxpayer's assessable income includes the ordinary income derived by the taxpayer
during the income year. Ordinary income has generally been held to include three
categories, namely, income from personal service, income from property and income
from carrying on a business.

275. Ordinary income is derived when a gain has 'come home’ to the taxpayer in a realised or
immediately realisable form.7°°

 

77° Section 6-5
8° CT v. Executor & Trustee Agency Co of South Australia (1938) 63 CLR 108 (Carden's case)

 

SENSITIVE PAGE 53 OF 55

 

 

 

CONFIDENTIAL DEF_01617866
nO: AAA 2.
a (o} 11INN2AN Dp EA
Pos LICVOS Tage Sere

1Q
LU UV
SENSITIVE REASONS FOR DECISION

 

oO

 

 

 

276. The taxpayer's most recent contention is that it merely on-sold the Professor Rees
‘technology’ to Hotwire for a profit. Given that the taxpayer has failed to substantiate that
it acquired anything from Professor Rees, we do not accept that the taxpayer provided
anything to Hotwire. On the basis of the evidence currently available to us, we do not
accept that the taxpayer received anything from Hotwire which could have the character
of assessable income.

Assessable income (if any) calculated incorrectly

2/f. Further, or in the alternative, if, in accordance with Hotwire’s earlier contention that the
taxpayer provided Hotwire with the Professor Rees materials (or incorporated them into
other products provided), a mathematic and cryptographic library, and prepared a project
plan and budget, and Hotwire paid the taxpayer for these items, we consider the taxpayer
derived income of $3,205,820.

278. Taxation Ruling TR 98/1 income tax: determination of income; receipts versus earnings
discusses the two methods of determining when income is derived: the receipts method
and the earnings method. At paragraph 8, TR 98/1 states that under the receipts method,
income is derived when it is received. At paragraph 9, it states that under the earnings
method, income is derived when it is earned. At paragraph 17, TR 98/1 states that a
taxpayer must adopt the method that, in the circumstances of the case, is the most
appropriate, ie gives a substantially correct reflection of income (Carden’s case).

279. Given the taxpayer's limited activities, we consider the receipts method gives a
substantially correct reflection of the taxpayer’s income.

280. If the taxpayer did provide goods and/or services to Hotwire, we consider this would have
the character of assessable income and if it was paid, the amount would have ‘come
home’ to the taxpayer. The taxpayer’s tax agent calculated the amount of assessable
income by translating the number of Bitcoin that the taxpayer purportedly received from
Hotwire into Australian dollars. However, given the currency referred to in both the
software development agreement and invoice is Australian dollars, we consider the
amount and form of settlement to be irrelevant to the determination of the taxpayer's
assessable income from the purported sale. The correct assessable income is therefore
$3,205,820. This will be reduced by 1/11" if the sale is, found to be a taxable supply,
being the GST-exclusive amount of the sale.

 

SENSITIVE PAGE 54 OF 55

 

 

 

CONFIDENTIAL DEF_01617867
Cas

 

 

A 19 oy 76RPB DacumantFA77 Entarad oan El CN Dackat NEln1I2n2N Dann GE» 55
c DOC SV LTO Pe VP eCUorite nt StF ESrhtrenrcrrresy VUcKrtt eUervii cyte rage Soo
SENSITIVE REASONS FOR DECISION

 

 

Appendix 1: CO1N AusIndustry registration application for 2012-13
Appendix 2: Additional information provided to Ausindustry
Appendix 3: Additional information provided to the ATO

Appendix 4: Statement of Works

 

 

SENSITIVE

PAGE 55 OF 55

 

 

CONFIDENTIAL

DEF_01617868
